Exhibit 10.2
 
[f8kimg0010_wolf.jpg]

 
OFFICE LEASE AGREEMENT


Between
 
CARILLON PROPERTIES (LANDLORD)
 
and AIRLINE INTELLIGENCE SYSTEMS INC. (TENANT)
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents


SECTION     PAGE 1.  Lease Data and Exhibits     1   (a) Development, Building,
Premises        1   (b) Tenant's Pro Rata Share of the Building      1   (c)
Tenant's Pro Rata Share of Development Common Areas     1   (d) Term,
Commencement and Expiration Dates    1   (e) Basic Rent  1   (f)  Letter of
Credit   2   (g) Exhibits     2 2. Premises   3 3. Rent    3 4. Construction of
Tenant Improvements     3 5. Uses    3   (a)  General Use  3 6.   Hazardous
Materials       3   (a) Landlord's Right to Cure   4   (b) Landlord's Release  4
  (c) Third Parties  4   (d)  Complete Agreement  4 7.   Additional Rent  4  
(a)  Tenant Payment  4   (b) Definitions    4   (c) Manner of Payment   7   (d)
Proration    7   (e) Landlord's Records   7 8.    Personal Property Taxes     
 7 9. Taxes on Rent    7 10. Maintenance and Other Services by Landlord    8 11.
Assignment and Subletting   8   (a)  Prior Written Consent     8   (b)  Approval
Process   8   (c) Limitation of Landlord's Withholding Consent    9   (d)
Requirements  9   (e) Processing Fee    9   (f)  Subleasing Profits  9   (g)
Recapture  9 12.   Care of Premises     10 13. Surrender of Possession     10
14. Alterations   10 15. Entry and Inspection   11 16. Damage or Destruction  11
  (a) Damage and Repair   11   (b)  Business Interruption    11   (c)  Tenant
Improvements    11 17.     Indemnification        12 18.   Insurance    12  
(a)  Liability Insurance    12   (b) Property Insurance   12   (c)  Insurance
Policy Requirements   12   (d)  Waiver of Subrogation    12   (e) Landlord's
Insurance     12

 
 
 

--------------------------------------------------------------------------------

 
 

19.   Advertising and Signs     13 20.  Insolvency and Liens    13   (a)
Insolvency   13   (b) Liens    13 21.  Condemnation    13   (a)  Entire Taking 
 13   (b)  Partial Taking    14   (c)  Awards and Damages   14 22.  Default   14
   (a)   Cumulative Remedies  14    (b)  Tenant's Right to Cure   14    (c)
 Vacation and Abandonment   14    (d)  Landlord's Re-entry  14    (e) 
 Reletting the Premises   14    (f)  Right to Perform     15    (g)  Late
Payments     15 23. Subordination to Mortgage   15 24. Mortgagee Protection  15
25. Holdover  15 26. Agent    15 27. Notices   15 28. Costs and Attorneys' Fees 
 16 29. Estoppel Certificates   16 30. Limitation of Liability     16 31.
Transfer of Landlord's Interest    16 32. Nonwaiver     16 33. Quiet Possession 
 16 34. Letter of Credit    16 35. Landlord Default    17 36. General    17

  (a) Headings  17   (b) Heirs and Assigns   17   (c) No Brokers  17   (d)
Identification of Tenant    17   (e) Entire Agreement    18   (f)  Severability 
 18   (g) Force Majeure     18   (h)   Changes to Building   18   (i)  Building
Directory    18   (j)  Governing Law   18   (k)  Corporate Authority    18  
(1)  Notice Addresses  18   (m)  Recordation    18 Notary    20 Exhibit A-l
Legal and Development Description    21 Exhibit A-2   Site Layout   22 Exhibit B
Floor Plan  23 Exhibit C   INTENTIONALLY OMITTED  24 Exhibit D Additional
Provisions  25 Exhibit E Parking Agreement     27 Exhibit F Subordination,
Non-Disturbance & Attornment Agrmt   29 Exhibit G Form of Tenant Estoppel
Certificate    33 Exhibit H   Fomr of Letter of Credit Acceptable to Landlord  
 34

 
 
 

--------------------------------------------------------------------------------

 
 
Office Lease Agreement


 
THIS LEASE AGREEMENT ("Lease") is dated the_______________________ day
of ____________, 2007, by and between
 
CARILLON PROPERTIES, a Washington general partnership ("Landlord"), and AIRLINE
INTELLIGENCE SYSTEMS INC., a Delaware corporation ('Tenant").


Landlord and Tenant agree as follows:


1.   Lease Data and Exhibits. The following terms shall have the meanings
provided in this Section I unless otherwise specifically modified herein:
 
(a) Development, Building and Premises. "Development" as used in this Lease
means all of the buildings, grounds, streets, parking areas and other
improvements comprising the multi-use development known as Carillon Point and
located in Kirkland, Washington, legally described on Exhibit A-1 and shown on
Exhibit A-2. '"Building" as used in this Lease means Building 3000 in the
Development; the Building is comprised of approximately 120,929 rentable square
feet. "Premises" as used in this Lease means that space consisting of
approximately 15,166 rentable square feet on the fifth (5th) floor of the
Building, as outlined on the floor plan attached hereto as Exhibit B. The
address of the Premises is 3500 Carillon Point, Kirkland, WA 98033.
 
(b) Tenant's Pro Rata Share. Tenant's Pro Rata Share of the Building is 12.54%
calculated by dividing the rentable square feet of the Premises by the rentable
square feet of the Building, as each may be reasonably determined from time to
time by Landlord, in accordance with BOMA International Standard Method for
Measuring Floor Area in Office Buildings, ANSI Z65.1-1996 ("BOMA International
Standards").
 
(c) Building's Pro Rata Share of the Development Common Areas. The Building's
Pro Rata Share of the Development is 20.49% calculated by dividing the rentable
square feet of the Building by the rentable square feet of all buildings in the
Development (and Landlord shall include a reasonable portion of rentable square
feet for the hotel and marina), as each may be reasonably determined from time
to time by Landlord, in accordance with BOMA International Standards.
 
(d) Term. Commencement and Expiration Dates. The term of this Lease (the 'Term")
shall commence on the later of (i) July 15, 2007, and (ii) the date that
Landlord delivers the Premises (the "Commencement Date"), and shall expire on
the date that is sixty-three (63) months after the Commencement Date (the
"Expiration Date"), unless earlier terminated as provided herein. Landlord shall
use commercially reasonable efforts to deliver possession of the Premises to
Tenant on or before July 15, 2007. If the Commencement Date has not occurred by
July 15, 2007 due to the failure of an existing tenant to vacate the Premises,
Tenant agrees that Landlord shall not be liable to Tenant for any loss or damage
resulting there from and this Lease shall not be void or voidable, and Landlord
shall diligently proceed with eviction proceedings against such holdover
tenant(s), at Landlord cost and expense. Notwithstanding the foregoing, (i)
Tenant shall have no obligation to pay Basic Rent or any other rent or charges
payable under this Lease until the Premises has been delivered to Tenant, and
(ii) if the Commencement Date has not occurred by October 15, 2007, Tenant shall
be entitled to terminate this Lease by delivering written notice to Landlord of
such termination, in which event neither Landlord nor Tenant shall have any
further obligations hereunder and Landlord will promptly return the Letter of
Credit (defined in Section 1(f)) and any prepaid rent or other charges paid by
Tenant to Landlord. When the Commencement Date has been ascertained, the parties
hereto agree promptly to execute a memorandum confirming the Commencement Date
and scheduled Expiration Date.


(e)  Basic Rent. Tenant shall pay Basic Rent as follows:
 
(i) On or about the date of mutual execution of this Lease, Tenant shall pay the
sum of Fifty Thousand One Hundred Twenty-Three and 64/100 Dollars ($50.123.64),
representing monthly Basic Rent of Sixteen Thousand Seven Hundred Seven and
88/100 Dollars ($16.707.88) per month, for the 3-month period from July 15, 2007
through October 14, 2007, based upon $13.22 per rentable square foot of the
Premises.
 
(ii) From October 15, 2007 to October 14, 2008, Tenant shall pay monthly Basic
Rent of Forty Eight Thousand Eight Hundred Nine and 24/100 Dollars ($48.809.24)
per month based upon $38.62 per rentable square foot of the Premises.
 
 
1

--------------------------------------------------------------------------------

 
 
(iii) From October 15, 2008 to October 14. 2009, Tenant shall pay monthly Basic
Rent of Fifty Thousand Seventy Three and 08/100 Dollars ($50.073.08) per month
based upon $39.62 per rentable square foot of the Premises.
 
(iv) From October 15, 2009 to October 14, 2010, Tenant shall pay monthly Basic
Rent of Fifty One Thousand Three Hundred Thirty Six and 91/100 Dollars
($51.336.91) per month based upon $40.62 per rentable square foot of the
Premises.
 
(v) From October 15, 2010 to October 14, 2011. Tenant shall pay monthly Basic
Rent of Fifty Two Thousand Six Hundred and 74/100 Dollars ($52.600.74) per month
based upon $41.62 per rentable square foot of the Premises.
(vi)  From October 15. 2011 to October 14, 2012, Tenant shall pay monthly Basic
Rent of Fifty Three Thousand Eight Hundred Sixty Four and 58/100 Dollars
($53.864.58) per month based upon $42.62 per rentable square foot of the
Premises.
 
Notwithstanding the foregoing, if the Commencement Date occurs later than July
15, 2007, the dates listed above will be adjusted such that Tenant's obligation
to pay Basic Rent will commence on the Commencement Date (with the first
adjustment occurring on the date which is three (3) months after the
Commencement Date and thereafter each adjustment occurring every twelve (12)
months).
 
During the initial Lease Term, Landlord and Tenant hereby agree to be bound by
the rentable area and usable area measurement of the Premises set forth on
Exhibit B attached hereto, notwithstanding the fact that measuring the Premises
using different methods, means, devices and/or personnel might yield different
results. If Tenant elects to extend the Lease Term, the measurement of the
Premises may be revised based on the then current measurement.
 
Basic Rent includes the Base Amount, which shall be the Actual Expenses (as
defined in Section 7 below) for the 2007 calendar year (the "Base Year")- In
addition to Basic Rent, to the extent that the Actual Expenses for each
succeeding Operating Year exceed the Base Amount, Tenant shall pay its Pro Rata
Share of such excess as Additional Rent in the manner described in Section 7
below. "Rent" as used in this Lease shall mean Basic Rent and Additional Rent.
 
Tenant has deposited with Landlord, and Landlord hereby acknowledges receipt of,
the sum of Forty Eight Thousand Eight Hundred Nine and 25/100 Dollars
($48.809.25) to be applied to the Basic Rent for the fourth month under this
Lease.
 
(f)  Letter of Credit. No later than the scheduled Commencement Date (unless
delayed by Landlord's acts or omissions), Tenant shall deposit with Landlord an
unconditional and irrevocable standby letter of credit in the amount of Five
Hundred Ten Thousand and 00/100 Dollars ($510.000.00) ("Letter of Credit"), as
security for the full and faithful performance of every provision of the Lease
to be performed by Tenant pursuant to the terms and conditions set forth in
Section 34 hereof. The Letter of Credit shall be made in favor of Landlord and
shall: (i) be in form and substance acceptable to Landlord in Landlord's
reasonable discretion; (ii) be issued by a national banking association
maintaining offices in the United States of America acceptable to Landlord in
Landlord's reasonable discretion (the "Bank"); (iii) be available for draw by
Landlord at an office of the Bank located in the Seattle area in the State of
Washington; (iv) be governed by the Internationa] Standby Practices set by the
International Chamber of Commerce; (v) permit partial drawings; and (vi)
automatically renew on the same terms and conditions so that the Letter of
Credit continuously remains in full force and effect for the Term. Landlord
confirms that [Bank of America] is acceptable as the Bank and that the form of
Letter of Credit attached hereto as Exhibit H is acceptable in form and
substance to Landlord, provided, however, Tenant may also use another Bank or
form of Letter of Credit that meets Landlord's criteria set forth above.
 
In the event Tenant's operations generate positive cash flow as of each of the
dates outlined below (each, an "Adjustment Date"), as evidenced by audited
financial statements for the twelve (12) month period prior to the applicable
Adjustment Date, then Landlord and Tenant agree to amend the Letter of Credit to
decrease the amount of the Letter of Credit to the amount as outlined below:
 
Adjustment Date
 
Principal Amount
 
First day of Month 28
  $ 306,000.00  
First day of Month 52
  $ 102,000.00  

 
 
2

--------------------------------------------------------------------------------

 
 
(g)  Exhibits. Landlord and Tenant agree that this Lease is further subject to
the provisions of the attached Exhibits which are listed below. The provisions
of the Exhibits are understood to be an integral portion of this Lease.
 
Exhibit A-l                              -           Legal and Development
Description
Exhibit A-2                             -           Site Layout
Exhibit B                                 -           Premises Floor Plan
Exhibit C                                 -           Intentionally Omitted
Exhibit D                                -           Additional Provisions
Exhibit E                                 -           Parking Agreement
 
Exhibit F Exhibit G Exhibit H


Subordination, Non Disturbance and Attornment Agreement Landlord's Mortgagee's
form of Tenant Estoppel Certificate Landlord accepted form of Letter of Credit
 
2. Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord upon the terms and conditions herein set forth herein, the Premises
together with the non-exclusive rights of ingress and egress over the Building
Common Areas and the Development Common Areas, all as shown on Exhibit A-2
below.
 
 
3

--------------------------------------------------------------------------------

 
 
3. Rent. Tenant shall pay Landlord without notice the Rent, and any other
payments due hereunder, from and after the Commencement Date, without deduction
or offset (except as specifically set forth herein) in lawful money of the
United States of America in advance on or before the first day of each month (or
at other dates specified in this Lease) during the Term at Landlord's Notice
Address set forth on the signature page, or to such other party or at such other
place as Landlord may hereafter from time to time designate in writing. Rent for
any partial month at the beginning or end of the Term shall be prorated.
 
4. Construction of Improvements. Subject to Landlord's obligation to perform the
improvements set forth in this Section 4, and except as specifically provided in
this Lease, Landlord shall provide the Premises to Tenant "As Is Where Is."
Prior to the Commencement Date, Landlord shall (i) provide new paint, (ii) clean
carpets throughout the Premises, (iii) repair all damaged ceiling tiles and
window blinds as necessary, and (iv) ensure all Building systems are functioning
properly. Any alterations to the Premises shall be made pursuant to Section 14
of the Lease and with the prior consent of Landlord.
 
5. Uses.

(a) General Use. The Premises shall be used only for general office and
ancillary purposes which are consistent with applicable zoning and the operation
of a first class building (the "Permitted Use") and for no other business or
other purpose without the prior written consent of Landlord, which consent may
be withheld in Landlord's sole discretion. Neither Tenant, nor its agents,
employees or contractors, shall use the Premises, the Building Common Areas or
the Development Common Areas to conduct unlawful activities or in any other
manner that is unlawful or that will increase the Landlord's then existing rate
of insurance, unless Tenant pays all of such increases. Tenant shall not commit,
or knowingly allow to be committed, any waste upon the Premises, or any public
or private nuisance or other act or thing that disturbs the quiet enjoyment of
any other tenant in the Building. Tenant shall not, without written consent of
Landlord, use any apparatus, machinery or device in or about the Premises that
will cause any substantia] noise, vibration or fumes or disturb the quiet
enjoyment of any other tenant in the Building. Tenant shall observe such rules
and regulations concerning Tenant's use, operations, or occupancy of the
Premises, the Building Common Areas, or the Development Common Areas, as may be
adopted by Landlord from time to time and made available to Tenant by written
notice, so long as the same are not inconsistent with this Lease and do not
materially increase Tenant's obligations or costs hereunder. Tenant, at its own
expense, shall comply with all laws, rules, orders, regulations and requirements
of any federal, state, county or local governmental authority (collectively,
"Requirements") which impose any duty on Landlord or Tenant with respect to
Tenant's use, operations, or occupancy of the Premises, including the
Requirements of the Americans with Disabilities Act ("ADA"). Tenant shall
indemnify, defend and hold Landlord harmless from any liabilities, damages,
obligations, losses, claims, actions, costs or expenses, including attorneys'
and other professional fees, arising from any violation of the Requirements that
is Tenant's responsibility under this Lease.
 
6.  Hazardous Materials. Tenant, its officers, partners, members, employees,
contractors, or agents shall not cause or permit the escape, disposal or release
of any hazardous substances or materials on or in the Development, the Building
or the Premises. Tenant, its officers, partners, members, employees,
contractors, or agents shall not store or use such hazardous substances or
materials in any manner not sanctioned by law or by the highest standards
prevailing in the industry for the storage and use of such hazardous substances
or materials, nor bring into the Development any such hazardous substances or
materials, except in amounts which are not subject to regulation. Without
limitation, hazardous substances or materials shall include those described in
the Comprehensive Environmental Response. Compensation and Liability Act of
1980, as amended, 42 U.S.C. Section 9601 et seq., any applicable state or local
laws and the regulations adopted under these acts. Notwithstanding the
foregoing, Tenant shall be entitled to use hazardous substances at the Premises
which are incidental to general office use, such as photocopier toner and
cleaning supplies, so long as such use is in compliance with laws and prudent
business practices.  If any lender or governmental agency shall ever require
testing to ascertain whether or not there has been any release of hazardous
substances or materials, then the reasonable costs thereof shall be reimbursed
by Tenant to Landlord upon demand if such requirement applies to the Premises.
In addition. Tenant shall execute affidavits or certifications from time to time
at Landlord's request concerning Tenant's actual knowledge and belief regarding
the presence of hazardous substances or materials on the Premises, (other than
customary office supplies as referenced above). In all events, Tenant shall
indemnify Landlord in the manner elsewhere provided in this Lease from any
escape, disposal or release by Tenant, its officers, partners, members,
employees, contractors, or agents of hazardous substances or materials on the
Premises, the Building or the Development. The covenants and indemnities
contained in this Section 6 shall survive the expiration or earlier termination
of the Term.
 
 
4

--------------------------------------------------------------------------------

 
(a) Landlord's Right to Cure. After notice to Tenant and a reasonable
opportunity for Tenant to effect such compliance, Landlord may, but is not
obligated to, enter upon the Premises and take such actions and incur such costs
and expenses to effect such compliance as it deems advisable to protect its
interest in the Premises and the Building. However, Landlord shall not be
obligated to give Tenant notice and an opportunity to effect compliance if: (i)
such delay might result in material adverse harm to Landlord or the Premises,
Building or Development, or (ii) an emergency exists. If it has been determined
that a release of hazardous substances or materials on the Premises, the
Building or Development was caused or otherwise resulted from Tenant's use,
operations or occupancy of the Premises (regardless of whether Tenant knew about
such release), Tenant shall reimburse Landlord for the full amount of all costs
and expenses incurred by Landlord in connection with such compliance activities,
and such obligation shall continue even after the expiration or earlier
termination of this Lease. Tenant shall notify Landlord immediately of any
emission, disposal or release of any hazardous substances or materials on the
Premises.
 
(b) Landlord's Release. Tenant shall not be liable for. and Landlord hereby
releases Tenant, its officers, partners, members and employees from all losses,
costs, claims, liabilities and damages (including attorneys' and consultants'
fees) of every type and nature, arising out of or in connection with any
hazardous substances or materials present on or before the Commencement Date on
or about the Premises, the Building or the Development, or the violation of any
Requirements relating to such hazardous substances or materials, except to the
extent that any of the forgoing results from the release or emission of
hazardous substances or materials by Tenant its officers, partners, members,
employees, contractors, or agents. Landlord confirms, to Landlord's actual
knowledge as of the date hereof without any duty of investigation or injury,
that Landlord has received no written notice of violations of hazardous
substances laws that exist at the Premises, the Building or the Development.
 
c) Third Parties. If any hazardous substances or materials are used, disposed of
or otherwise occurs within the Premises, the Building, or the Development due to
an act or omission of a third party (i.e., a party other than described in the
Tenant and Landlord indemnifications set forth above), then all costs of
cleanup, repair, remediation and litigation shall be treated as an operating
expense for which Tenant shall pay its Pro Rata Share, but there shall be a
credit against such operating expenses to the extent Landlord receives
compensation or insurance from the third party or insurer for such loss or
damage.
 
(d) Complete Agreement. This Section 6 constitutes the entire agreement of
Landlord and Tenant regarding hazardous substances and materials. No other
provisions of the Lease shall apply thereto.


7.   Additional Rent.
 
(a)  Tenant Payment. From and after January 1, 2008, to the extent that the
Actual Expenses for a calendar year exceeds the Base Amount, Tenant shall pay
its Pro Rata Share of such excess as Additional Rent in the manner described
below.
 
(b)  Definitions.


(1)  "Actual Expenses" shall mean the actual expenses paid or incurred by
Landlord during any Operating Year for the Building Operating Expenses, the
Building's Pro Rata Share of the Development Common Area Expenses, and Real
Property Taxes.


 
(2)  "Base Amount" shall mean the Actual Expenses for the Base Year.
 
(3)   "Building Operating Expenses" shall mean all expenses paid or incurred by
Landlord for maintaining, operating and repairing the Building and the personal
property used in conjunction therewith, including, without limitation: the costs
of refuse collection, water, sewer, electricity, gas and other utilities;
supplies; janitorial and cleaning services; interior and exterior window
washing; plant maintenance; services of independent contractors for maintenance
and operations; compensation (including employment taxes and fringe benefits) of
all persons who perform duties in connection with the operation, maintenance and
repair of the Building; insurance deductibles and premiums on insurance as
Landlord in its sole discretion decides to carry; licenses, permits and
inspection fees; management fees; legal and accounting expenses; the amortized
amount of capital improvements constructed after completion of the Building,
which capital expenditures will be amortized by dividing the capital improvement
costs by the useful life of the capital improvements as reasonably determined by
Landlord in accordance with generally accepted accounting and management
practices; Maintenance Reserves, costs arising from any Requirements requiring
changes to the Building, including, without limitation, the ADA; and any other
expense or charge whether or not hereinabove described, which in accordance with
generally accepted accounting and management practices would be considered an
expense of maintaining, operating or repairing the Building, excluding:


(A) costs to replace the foundation and structural portions of the exterior
walls and roof of the Building, or to comply with any Requirement applicable to
the Building or the Development Common Areas prior to the Commencement Date;
 
(B) payments of principal and interest charges incurred on debt, or depreciation
expenses;
 
(C) the wages and benefits of any employee who does not devote substantially all
of his or her time to the Development unless such wages and benefits are
appropriately prorated;
 
 
5

--------------------------------------------------------------------------------

 
(D) costs of any items for which Landlord is entitled to receive an unqualified
reimbursement from insurance proceeds, from a tenant, or from any third party;
 
(E) legal fees and costs, settlements, judgments or awards arising out of
negotiations or disputes with any other tenant or potential tenant of the
Building;
 
(F) marketing costs, brokerage fees, leasing commissions, legal fees,
advertising and promotional expenses specifically designed for marketing and
letting space within the Building;
 
(G) costs of electrical, heating, cooling and combined utility services to th
extent that such services are separately metered to a premises and paid directly
by such tenant;


(H) any item of expense included in the Development Common Area Expenses or Real
Property Taxes;


(I) expenses resulting from the negligence or willful misconduct of Landlord or
its employees, contractors, or agents;
 
(J) any amount paid to any person, firm or corporation related to or otherwise
affiliated with Landlord or any genera! partner, officer or director of
Landlord, or any of its general partners to the extent that they exceed arms
length competitive prices in the Kirkland, Washington area for the services or
goods provided;
 
(K) Landlord's general corporate overhead and general and administrative
expenses, including amounts paid to any partners, shareholders, officers and/or
directors of Landlord for salary or other compensation to the extent any such
amounts do not apply to the management and operation of the Building or
Development, and including costs relating to maintaining Landlord's existence as
a legal entity;


(L) fines, penalties, or interest incurred due to Landlord's delinquent payment
of obligations; and
 
(M) the expense of extraordinary services provided to other tenants in the
Building or Development or provided selectively to one or more tenant or
occupants (other than Tenant), including without limitation, any special or
excessive use of utilities, such as HVAC or electricity, by such other tenants.
 
(4) "Development Common Areas" shall mean the areas in the Development other
than the buildings, the parking garages, the hotel and the marina.
 
(5) "Development Common Area Expenses'" shall mean all expenses paid or incurred
by Landlord for maintaining, operating and repairing the Development Common
Areas and the personal property used in conjunction therewith, including,
without limitation: the cost of maintaining the asphalt drives and parking
areas; refuse collection, water, sewer, electricity, gas and other utilities;
supplies; janitorial and cleaning services; landscape maintenance; services of
independent contractors; compensation (including employment taxes and fringe
benefits) of all persons who perform duties in connection with the operation,
maintenance and repair of the Development Common Areas; insurance deductibles
and premiums on insurance which Landlord in its sole discretion decides to
carry; licenses, permits and inspection fees; management fees; legal and
accounting expenses; the amortized amount of capital improvements constructed
after completion of the Development determined by dividing the capital
improvement costs by the useful life of the capital improvements as reasonably
determined by Landlord in accordance with generally accepted accounting and
management practices; costs arising from any Requirements requiring changes in
the Development or rearrangements of the Development Common Areas, including,
without limitation, costs of compliance with the ADA; and any other expense or
charge whether or not hereinafter described, which is in accordance with
generally accepted accounting and management practices would be considered an
expense of maintaining, operating or repairing the Development Common Areas,
excluding:
 
(A) costs to replace the foundation and structural portions of the exterior
walls and roof of a building in the Development, or to comply with any
Requirement applicable to the Development prior to the Commencement Date;


(B) payments of principal and interest charges incurred on debt, or depreciation
expenses;
 
(C) the wages and benefits of any employee who does not devote substantially all
of his or her time to the Development unless such wages and benefits are
appropriately prorated;
 
(D) costs of any items for which Landlord is entitled to receive an unqualified
reimbursement from insurance proceeds, from a tenant, or from any third party;
 
(E) legal fees and costs, settlements, judgments or awards arising out of
negotiations or disputes with any other tenant or potential tenant of the
Development;
 
(F) marketing costs, brokerage fees, leasing commissions, legal fees,
advertising and promotional expenses specifically designed for marketing and
letting space within the Development;
 
(G) costs of electrical, heating, cooling and combined utility services to the
extent that such services are separately metered and paid directly;


(H) Any item of expense included in Building Operating Expenses or Real Property
Taxes;
 
(I) expenses resulting from the negligence or willful misconduct of Landlord or
its employees, contractors, or agents;
 
 
6

--------------------------------------------------------------------------------

 
(J) any amount paid to any person, firm or corporation related to or otherwise
affiliated with Landlord or any general partner, officer or director of
Landlord, or any of its general partners to the extent that they exceed arms
length competitive prices in the Kirkland, Washington area for the services or
goods provided;
 
(K) Landlord's general corporate overhead and general and administrative
expenses, including amounts paid to any partners, shareholders, officers and/or
directors of Landlord for salary or other compensation to the extent any such
amounts do not apply to the management and operation of the Building or
Development, and including costs relating to maintaining Landlord's existence as
a legal entity;


(L) fines, penalties, or interest incurred due to Landlord's delinquent payment
of obligations; and
 
(M) the expense of extraordinary services provided to other tenants in the
Building or Development or provided selectively to one or more tenant or
occupants (other than Tenant), including without limitation, any special or
excessive use of utilities, such as HVAC or electricity, by such other tenants.
 
(6) "Estimated Expenses" shall mean Landlord's estimate of Actual Expenses for a
Operating Year minus the Base Amount multiplied by Tenant's Pro Rata Share, to
be given by Landlord to Tenant pursuant to Section 7(c) below.
 
(7) "Maintenance Reserves" shall mean an amount established for the purpose of
paying for repairs, maintenance and replacements to the Building systems in the
Building or the Premises incurred on a periodic, but less frequent than annual,
basis.
 
(8) "Occupancy Adjustment" shall mean that in the event the average occupancy
level of the Building for any Operating Year, including the Base Year, was or is
not one hundred percent (100%) of full occupancy, then the Actual Expenses for
such year shall be proportionately adjusted by Landlord to reflect those costs
which would have occurred had the Building been one hundred percent (100%)
occupied during such year.
 
(9) "Operating Year" shall mean January 1 through December 31 of each calendar
year of the Term.
 
(10)  "Real Property Taxes" shall mean: (i) the total amount of all real and
personal property taxes, assessments, including omit tax, and other governmental
impositions and charges of every kind and nature, now or hereafter imposed,
including surcharges with respect to the Development (excluding the hotel and
the marina) or the use, occupancy or possession thereof; and (ii) taxes on
Tenant's Personal Property (as defined in Section 13), which have not been paid
by Tenant directly to the taxing authority, as well as any taxes levied or
assessed in addition to, in lieu of, or as a substitute for, in whole or part,
taxes now levied or assessed or any other tax upon owning, leasing or rents
receivable by Landlord from the Development (excluding the hotel and marina),
but not including any federal or state or local income tax or inheritance,
transfer, gift, succession or franchise taxes imposed on Landlord, all
determined with respect to the period for which such taxes are (or would have
been if timely levied) due and payable. The Real Property Taxes for the
Development (excluding the hotel and marina) shall be allocated amongst the
buildings in the Development (excluding the hotel and marina) on a per rentable
square foot basis. All assessments shall be paid by Landlord and charged to
Tenant in installments over the longest permitted term.
 
 
7

--------------------------------------------------------------------------------

 
(c) Manner of Payment. Tenant's payment of Additional Rent shall be made as
follows:
 
(1) Within ninety (90) days of the commencement of each Operating Year following
the Base Year, Landlord shall furnish Tenant a written statement of the
Estimated Expenses for such Operating Year and a calculation of the twelve (12)
monthly installments of Additional Rent to be paid by Tenant and the deficit, if
any, for the first three (3) months of such Operating Year. If at any time or
times during a Operating Year it reasonably appears to Landlord that the amount
of Actual Expenses will vary from the Estimated Expenses by more than three
percent (3%) on an annual basis, then Landlord by written notice to Tenant may
revise the Estimated Expenses for such Operating Year and the monthly
installments of Additional Rent made by Tenant for the balance of such Operating
Year shall be thereafter based on such revised Estimated Expenses.
 
(2) Within ninety (90) days after the end of each Operating Year, or as soon
thereafter as practicable, Landlord shall provide a statement (the "Statement")
to Tenant showing: (a) the amount of Actual Expenses, with a listing of amounts
of Actual Expenses in the major categories of Building Operating Expenses,
Development Common Area Expenses and Real Property Taxes, (b) any amount paid by
Tenant toward such Additional Rent during such Operating Year on an estimated
basis, and (c) any revised estimate of Tenant's obligations for Additional Rent
for the current Operating Year.
 
(3) If the Statement shows Tenant's estimated payments were less than Tenant's
Actual Expenses, less the Base Amount, then Tenant shall pay the difference. If
the Statement shows an increase from Tenant's Estimated Expenses, then Tenant
shall pay the difference between the new and former estimates, for the period
from January 1 of the current Operating Year through the month in which the
Statement is sent. Tenant shall make such payments within thirty (30) days after
Landlord sends the Statement.
 
(4) If the Statement shows the Tenant's Estimated Expense payments exceeded
Tenant's Actual Expenses, less the Base Amount, then Tenant shall receive a
credit for the difference against payments of Rent next due. If the Term shall
have expired and no further Rent shall be due, Tenant shall receive a refund of
such difference, within thirty (30) days after Landlord sends the Statement.
 
(5) So long as Tenant's obligations hereunder are not materially adversely
affected thereby, Landlord reserves the right to reasonably change, from time to
time, the manner or timing of the foregoing payments. In lieu of providing one
(1) Statement covering Building Operating Expenses, Real Property Taxes, and
Development Common Area Expenses, Landlord may provide separate statements, at
the same or different times. No delay by Landlord in providing the Statement (or
separate statements) shall be deemed a default by Landlord or a waiver of
Landlord's right to require payment of Tenant's obligations for actual or
estimated Building Operating Expenses, Real Property Taxes, or Development
Common Area Expenses.


(d) Pro Ration. If the Term ends other than on December 31, Tenant's obligations
to pay Estimated Expenses and actual amounts towards Additional Rent for such
final Operating Year shall be prorated to reflect the portion of such year
included in the Term. Such pro ration shall be made by multiplying (i) the Base
Amount (as stated on an annual basis) and (ii) the total estimated or actual
Additional Rent for such Operating Year, by a fraction wherein the numerator is
the number of days of the Term during such Operating Year and the denominator is
365 days.
 
 
8

--------------------------------------------------------------------------------

 
(e) Landlord's Records. The determination of Additional Rent shall be made by
Landlord. Landlord or its agents shall keep records for three (3) years after
delivery of a Statement, in reasonable detail, showing all expenditures made or
items enumerated in the Statement (the "Expense Information"). Such records
shall be available for inspection by or on behalf of Tenant, at Tenant's cost,
at Landlord's office during regular business hours and after reasonable notice,
but in any event prior to the expiration of the Term. If any such inspection
shows Landlord overstated Tenant's share of Additional Rent for the subject
Lease Year by more than five percent (5%) of the actual amount payable by
Tenant, Landlord shall reimburse Tenant for the reasonable costs and expenses of
the inspection (not to exceed $ 1,000).


8. Personal Property Taxes. Tenant shall pay, prior to delinquency, all personal
property taxes payable with respect to all of Tenant's Personal Property as
defined in Section 13 below, located on the Premises or in the Building and
promptly upon request of Landlord shall provide written proof of such payment.
"Personal Property Taxes" shall include all property taxes assessed against
Tenant's Personal Property, whether assessed as real or personal property.
 
9. Taxes on Rent. The Rent stated herein and any payment provided for in this
Lease is exclusive of any sales, business and occupation or other tax or charge
upon, based upon or measured by rents payable to Landlord hereunder, the number
of employees of Tenant, or any other tax which is not currently in effect. If
during the Term any such tax or other charge becomes payable by Landlord to any
governmental authority, the Rent hereunder shall be deemed increased by such
amount upon twenty (20) days' written notice by Landlord to Tenant. The
foregoing does not apply to federal, state, or local income, inheritance, gift,
succession or franchise taxes payable by Landlord.
 
10. Maintenance and Other Services Provided by Landlord. Landlord will maintain
and repair the foundation, exterior walls and structural portions of the roof of
the Building, the other buildings in the Development in a manner customary for
Class A office buildings in the Greater Seattle area. In addition, Landlord will
provide, maintain, replace the Building systems, including without limitation:
electricity for lighting and standard power usage office machines; water and
sewer; security system; and mechanical, cooling heating, and ventilation, at
such times as the Landlord normally furnishes this service to other tenants of
the Building, but in no event less than normal business hours, and at such
temperatures and in such amounts as are reasonably standard for Class A office
buildings in the Greater Seattle area. All services including elevator, Building
access through the security system, water, and parking, but not including the
cooling, heating, and ventilation systems, shall be available at all times.
Normal business hours shall be from 7:00 a.m. to 6:00 p.m. on weekdays, and 8:00
a.m. to noon on Saturdays, excluding legal holidays. Landlord shall also provide
daily (i.e., five days per week) janitorial service, lamp replacement for
building standard lighting, toilet room supplies and perimeter window washing
(at least twice annually), all with reasonable frequency customary to Class A
office buildings in the Greater Seattle area. Unless charged to individual
tenants (including the Tenant) as hereinafter provided, the costs of such
Landlord services shall be included as "Building Operating Expenses" or
"Development Common Area Expenses", as applicable, and paid as Additional Rent
pursuant to Section 7. Landlord shall not be liable for any loss or damage
caused by or resulting from any variation, interruption or failure of such
services due to any cause whatsoever, and no temporary interruption or failure
of such services incident to the making of repairs, alterations or improvements
or due to accident or strike conditions shall be deemed as an eviction of Tenant
or relieve Tenant from any of Tenant's obligations hereunder. For those services
within Landlord's reasonable control, Landlord will take commercially reasonable
steps to correct any interruption of services as soon as practicable; provided,
however, in the event there is an interruption of utilities or services which
materially affects Tenant's use of the Premises for more than ten (10) business
days caused by the gross negligence or willful misconduct of Landlord, as
Tenant's sole and exclusive remedy unless Section 35 of the Lease shall apply,
in which case Tenant shall be entitled to the rights and remedies set forth
therein, Tenant's Rent shall be abated until such time as the utilities or
services are restored. Landlord shall provide mechanical, cooling, heating, and
ventilation at times other than normal business hours upon Tenant's written
request and reasonable notice to Landlord, and Tenant shall pay the reasonable
cost thereof (which is currently equal to $30.00 per hour for each half of each
floor in the Building. Landlord shall provide a security system (and issue
cards, keys, or other appropriate access devices) which will allow Tenant access
to the Premises at all times.
 
 
9

--------------------------------------------------------------------------------

 
If Tenant has special mechanical, cooling, heating, ventilation, electrical or
other requirements, Landlord shall have the right to approve any modifications
or additions to the existing Building systems, in Landlord's sole discretion.
The cost of furnishing, installing, operating and maintaining such additional
equipment and appurtenances to satisfy these requirements, including separate
meters if requested by Landlord, shall be borne by Tenant, with Tenant either
paying directly to the utility if separately metered or paying to Landlord as
Additional Rent, the reasonable cost of providing such additional services.


11. Assignment and Subletting.
 
(a) Prior Written Consent. Without Landlord's prior written consent. Tenant
shall not cause or permit, directly or indirectly, voluntarily or involuntarily,
any of the following events (or any amendment to the instrument affecting the
same): (i) sale, assignment, hypothecation, mortgage, encumbrance, conveyance or
other transfer of the Lease (or any interest therein); (ii) a sublease of the
Premises or any portion thereof; or (iii) the use and/or occupancy of the
Premises or any portion thereof by anyone other than Tenant (individually
referred to as a "Transfer"). Notwithstanding the foregoing, and subject to
subsection (d) below. Tenant's subleasing of the Premises to an affiliated
entity, or the assignment this Lease to an affiliated entity or a successor
entity related to Tenant by a purchase of substantially all of the Tenant's
assets, a merger or consolidation, non-bankruptcy reorganization, or government
action (individually referred to as an "'Allowed Transfer"), shall not
constitute a "Transfer" for the purpose of this Lease. As used herein, an
"affiliated entity" means an entity which controls, is controlled by or is under
common control with Tenant.
 
(b) Approval Process. If Tenant desires the consent of Landlord to a Transfer,
Tenant shall submit to Landlord the following items:
 
(1) A copy of the proposed sublease, assignment, or other transfer agreement at
least fifteen (15) days (but no more than 180 days) prior to the proposed
effective date of such instrument. As a condition precedent to any Transfer
being effective, the instrument (with this Lease as an Exhibit thereto) shall
provide that the sublessee or assignee (the "Transferee") is bound by all of the
provisions, terms, covenants, and conditions of this Lease (other than, in the
case of a sublease, payment of Rent or provisions relating to spaces not covered
by the sublease), that Tenant (and all guarantors) shall continue to be and
remain liable hereunder jointly and severally with the Transferee, and that
Landlord's consent to the Transfer shall not be deemed a consent to any
subsequent Transfer;
 
(2) A copy of all material changes to or modifications of the proposed sublease,
assignment or other transfer agreement promptly if and when made;
 
(3) An original or a copy of the final sublease, assignment or other transfer
agreement, duly executed and acknowledged by the Tenant and the proposed
Transferee, at least five (5) business days prior to the proposed effective date
of such assignment, sublease, or other transfer agreement; and
 
(4) Any other items or information Landlord may reasonably request, including,
without limitation, sufficient information to permit Landlord to determine
acceptability of the financial wherewithal and character of the proposed
Transferee.
 
(c) Limitation of Landlord's Withholding of Consent. Landlord shall not
unreasonably withhold or delay its consent to or approval of any proposed
Transfer if all of the following conditions are fully satisfied:
 
(1) Tenant is not in default of its obligations under this Lease at the time of
Tenant's request, unless curing such default is a condition to the effectiveness
of the proposed Transfer;
 
(2) The use and occupancy of the Premises by the Transferee is consistent with
applicable zoning, the applicable Requirements, and is consistent with the
nature of Development as a Class A mixed-use office, hotel and retail complex;
 
(3) The proposed assignment or sublease does not conflict with or cause Landlord
to be in default under any provision of any other lease for any other part of
the Development;
 
(4) The Transferee (and its guarantors, if any,) has or have the financial
wherewithal to fully perform the obligations with respect to the proposed
assignment, sublease or transfer agreement, taking into consideration all
relevant factors; and
 
 
10

--------------------------------------------------------------------------------

 
(5) The form and substance of all proposed assignments, subleases, and transfer
documents are consistent with the terms of this Lease, and provide that
Landlord's consent to the Transfer shall not be deemed a consent to any
subsequent Transfer.
 
(d) Allowed Transfer Requirements. For an Allowed Transfer to be valid and
effective, the following conditions must be fully satisfied:
 
(1) Tenant is not in default of its obligations under this Lease at the time of
the Allowed Transfer;
 
(2) Landlord must have received written notice of Tenant's exercise of its right
to enter into an Allowed Transfer, including the name and address of the
Transferee, or the related or successor entity;
 
(3) Tenant shall have provided Landlord with a copy of the proposed sublease,
assignment or transfer agreement which states the effective date of the Allowed
Transfer; and
 
(4) Tenant shall have received no monetary consideration for the Lease; and
 
(5) If Tenant has subleased or assigned this Lease to a parent, subsidiary or
affiliate of Tenant, evidence that the Transferee or the related successor
entity has the same or better financial position as the Tenant had of the date
that it executed this Lease.
 
(e) Processing Fee. Tenant shall pay Landlord a reasonable fee to review the
Transfer or an Allowed Transfer documentation submitted to Landlord not to
exceed $2,500.00. Such fee shall cover the direct and indirect costs and
expenses incurred by Landlord in connection with such review, including, but not
limited to the following: wages, salaries, and benefits of Landlord's employees,
fees for services rendered and costs advanced by architects, engineers, space
planners, landscape architects, construction managers, attorneys, real estate
consultants, and other professionals; copying and messenger fees; general and
administrative expenses.
 
(f) Subleasing Profits. Except in the case of an Allowed Transfer, fifty percent
(50%) of any rent, additional rent, fee or charge collected by Assignee in
excess of the Rent due under the Lease as described in Sections 3 and 7. shall
be payable to Landlord as it is collected by Tenant.


(g) Recapture.
 
(1) If Tenant wishes to assign the Lease in its entirety to an unaffiliated
third party (an "Assignment"), such Assignment shall be subject to Landlord's
right to recapture.
 
(2) If Landlord intends to exercise its right to recapture, Landlord will give
notice of such intent within thirty (30) days after Landlord becomes aware that
Tenant has notified Landlord that Tenant intends to enter into an Assignment, or
within thirty (30) days after Tenant has requested Landlord's consent to a
proposed Assignment, whichever occurs last.
 
(3) If Landlord exercises its right to recapture, Tenant's right to occupy
and/or use the Premises shall terminate on the proposed effective date of the
Assignment (the "Recapture Date").
 
(4) If Landlord exercises its right to recapture, Tenant's obligation to pay
Rent for the Recaptured Space shall terminate on the earlier of: the Recapture
Date; or ninety (90) days after Landlord exercises its right to recapture.
 
12. Care of Premises. Tenant shall keep the Premises in a reasonably neat, clean
and sanitary condition and shall at all times preserve them in the same
condition as when received, ordinary wear and tear or damage due to casualty or
condemnation excepted. If Tenant shall fail to do so, and after expiration of
Tenant's cure period, Landlord may at its option place the Premises into said
condition and state of repair, and in such case, the Tenant shall pay the costs
thereof within thirty (30) days of Landlord's written demand (with reasonable
accompanying documentation). Tenant shall reimburse Landlord for the cost of
replacing all broken interior or exterior glass with glass of same or similar
quality, subject to Section 18(d). Tenant shall have no responsibility to
perform, repair, maintain or improve any Building system serving the Premises
which is located outside the demising walls of the Premises or does not
exclusively serve the Premises. Landlord shall perform such work and the cost of
such work shall be included in Building Operating Expenses and/or Development
Common Area Expenses, as applicable.
 
 
11

--------------------------------------------------------------------------------

 
13. Surrender of Possession. Subject to the terms of Section 16 relating to
damage and destruction, and Section 21 relating to condemnation, upon expiration
or termination of the Term of this Lease, whether by lapse of time or otherwise
(including any holdover period), Tenant at its expense shall: (1) remove
Tenant's personal property that (A) was installed by Tenant and (B) is not
attached to the Premises or the removal of which will not damage the Premises,
including, but not limited to: wires, data and voice cabling and appurtenant
installations related thereto including, without limitation plenums and/or
risers (the "Wires"'); furniture; equipment; inventory, and all other personal
property located on the Premises (collectively, 'Tenant's Personal Property");
(2) repair and restore the Premises to a condition as good as received by Tenant
from Landlord or as thereafter improved, reasonable wear and tear excepted; and
(3) promptly and peacefully surrender the Premises (including surrender of all
Tenant Improvements and/or other alterations, additions or improvements
installed in the Premises, except Tenant's Personal Property that does not
become part of the Building). Any of Tenant's Personal Property left on the
Premises after the expiration or termination of the Term shall be deemed to have
been abandoned and the property of Landlord to dispose of as Landlord deems
expedient, and Tenant shall be liable for all costs associated with the disposal
of such Tenant's Personal Property. Notwithstanding the forgoing: (1) Landlord
shall have the right, within thirty (30) days prior to the expiration or
termination of the Term of this Lease, to notify Tenant that it intends to reuse
all or any portion of the Wires, and in such event such Wires shall remain in
the Premises upon surrender; and (2) if the Premises have been improved with
Non­standard Items (and Tenant has been notified that of such Non-Standard
Items, as set forth below), Tenant shall reimburse Landlord for its actual and
reasonable costs to replace all such Non-Standard Items with Building Standard
Items, as defined in Section 14 of this Lease, within thirty (30) days of
receipt of an invoice therefor.
 
14. Alterations. Tenant shall make no additions, changes, alterations or
improvements (collectively, "Alterations") to the Premises which exceed the cost
of $ 1.00 per foot over the Term, without the prior written consent of Landlord,
which shall not be unreasonably withheld or delayed. In addition, Tenant shall
make no Alternations to the Premises which include Non-Standard Items, as
defined below, which impact or involve any structural components or the exterior
design of the Building, or which require modification of the electrical or
mechanical systems pertaining to the Building or the Premises, without the prior
written consent of Landlord, which consent may be withheld in Landlord's
reasonable discretion.


(a) All Alterations shall be consistent with building standard: ceiling
suspension systems and ceilings; fluorescent light fixtures; mechanical cooling,
heating and ventilation unit covers; millwork detail; doors and door sills;
hardware; hard surface floor tile; and base trim and all materials used shall be
of a quality comparable to those in the Premises and Building ("Building
Standard Items"). Tenant shall submit to Landlord no later than thirty (30) days
before commencing construction of an Alteration Tenant's plans and/or
specifications. To the extent any proposed item of an Alteration is not
consistent with Building Standard Items. Landlord shall advise Tenant in writing
concurrently with Landlord's consent to the proposed Alterations and in any
event prior to the date that Tenant commences construction of such Alterations
(collectively, "Non-Standard Items").
 
(b) Tenant shall pay Landlord a reasonable fee to review Tenant's plans and
specifications, to inspect the Alterations, and (if Landlord requires that the
Alterations be performed under Landlord's supervision) to supervise the
Alterations; such amount shall be no less than the amount necessary to cover all
direct and indirect costs and expenses incurred by Landlord in connection with
such review, inspection, and supervision, including, but not limited to the
following: wages, salaries, and benefits of Landlord's employees; fees for
services rendered and costs advanced by architects, engineers, space planners,
landscape architects, construction managers, attorneys, real estate consultants,
and other professionals; copying and
 
messenger fees; and general and administrative expenses; etc. All Alterations
shall be performed in a good and workmanlike manner and shall be in accordance
with plans and specifications approved by Landlord, and Landlord may require
that all such Alterations be performed under Landlord's supervision. If Landlord
consents to and/or supervises any such Alterations by Tenant, the same shall not
be deemed a warranty as to the adequacy of the design, workmanship or quality of
materials, and Landlord hereby expressly disclaims any responsibility or
liability for the same, except for Landlord's negligent supervision. Landlord
shall under no circumstances have any obligation to repair, maintain or replace
any portion of the Alterations.
 
(c) During the construction of Alterations, Tenant shall maintain a safe working
environment, including the continuation of all fire and security protection
devices, if any, previously installed in the Premises by Landlord.
 
 
12

--------------------------------------------------------------------------------

 
15. Entry and Inspection. Landlord, after not less than 24 hours notice and at
reasonable times may enter the Premises for the purpose of inspecting, altering
or improving the Premises or the Building subject to Tenant's reasonable
security measures; provided, however, in the event of an emergency, Landlord may
immediately enter the Premises, without notice. Nothing in this Section shall
impose upon Landlord any obligation not expressly imposed elsewhere in this
Lease. Landlord shall have the right at reasonable times to enter the Premises
for the purpose of showing the Premises to prospective purchasers and lenders
and to prospective tenants during the period beginning one hundred and eighty
(180) days prior to a the expiration or sooner termination of this Lease.


16. Damage or Destruction.
 
(a)  Damage and Repair. In case of damage to the Premises or the Building by
fire or other casualty, Tenant immediately shall notify Landlord.
 
(i)  If the cost of restoration as estimated by Landlord shall amount to less
than twenty-five percent (25%) of said replacement value of the Building and
insurance proceeds sufficient for restoration (including the amount of any
deductibles and coinsurance amounts collected by Landlord as Building Operating
Expenses) are available, then Landlord shall restore the Building and the
Premises to the extent that the improvements to the Premises were either
originally provided by Landlord or insured by Landlord, with reasonable
promptness, subject to Force Majeure delays and to delays in the making of
insurance adjustments, and Tenant shall have no right to terminate this Lease.
 
(ii)  If the Building is damaged by fire or any other cause to such extent that
thecost of restoration, as reasonably estimated by Landlord, will equal or
exceed twenty five percent (25%) of the replacement value of the Building, or if
insurance proceeds sufficient for full restoration (including the amount of any
deductibles and coinsurance amounts collected by Landlord as Building Operating
Expenses) are unavailable for any reason, then Landlord, no later than the sixty
(60) days following the date of the damage, shall give Tenant a notice of
election to either terminate this Lease or to restore the Building to the extent
that the improvements were either originally provided by Landlord or insured by
Landlord (which notice will include Landlord's reasonable estimate of the time
to complete such repairs or restoration), in which case this Lease shall remain
in full force and effect.
 
(iii) Notwithstanding subsection (i) and (ii) above, in the event the Building
is damaged such that it in Landlord's reasonable opinion it would take more than
three hundred and sixty-five (365) days from the date of such damage to restore
the Building, then either Landlord or Tenant may elect to terminate this Lease
in the manner provided herein. Landlord shall notify Tenant no later than sixty
(60) days following the date of the damage if Landlord concludes the time to
complete restoration of the Building will exceed 365 days. Landlord may include
in such notice that it desires to terminate the Lease; provided, however, if the
Landlord's notice does not include a termination, Tenant may terminate the
Lease, by giving written notice to the Landlord within ten (10) days thereafter.
In the event either party elects to terminate the Lease. Tenant shall surrender
possession of the Premises within a reasonable time thereafter, and the Rent
shall be apportioned as of the date of Tenant's surrender and any Rent paid for
any period beyond such date shall be repaid to Tenant.
 
(b) Rent Abatement; Business Interruption. In the event of repair,
reconstruction and restoration by or through Landlord as herein provided, the
Basic Rent, Additional Rent and any other charges (including, without
limitation, parking charges) payable under the Lease shall be abated
proportionately to the degree to which Tenant's use of the Premises is
materially impaired during the period of such repair, reconstruction or
restoration. Except for such rent abatement, no damages, compensation or claim
shall be payable by Landlord for inconvenience, loss of business or annoyance
arising from any repair or restoration of any portion of the Premises or the
Building. Landlord shall use commercially reasonable efforts to affect such
repair promptly.
 
(c) Tenant Improvements - Alterations - Tenant's Personal Property. Landlord
will carry insurance on the improvements constructed in the Premises. Landlord
shall not carry, and Tenant shall be responsible for insurance coverage for any
Alterations and Tenant's Personal Property. Landlord shall not be obligated, and
Tenant shall repair any damage thereto or replace the same.
 
17. Indemnification. Tenant shall indemnify, hold harmless and defend Landlord
from and against all liabilities, damages, obligations, losses, claims, actions,
costs, or expenses, including attorneys' and other professional fees, in
conjunction with loss of life, personal injury and/or property damage arising
out of the occupancy or use by Tenant of any part of the Premises, the Building
or the Development, occasioned wholly or in part by any act or omission of
Tenant or its officers, partners, members, contractors, licensees, agents,
servants, employees, guests, invitees or visitors, except to the extent caused
by or resulting from the negligence or willful misconduct of Landlord or its
employees or agents. The foregoing provisions shall not be construed to make
Tenant responsible for loss, damage, liability or expense resulting from
injuries to third parties caused by the gross negligence or willful misconduct
of Landlord, its agents or employees or other tenants of the Building. Landlord
shall not be liable for any loss or damage to persons or property sustained by
Tenant or other persons, which may be caused by theft, or by any act or neglect
of any tenant or occupant of the Building or the Development or any other third
parties as set forth herein.


18.  Insurance.
 
(a) Liability Insurance. Throughout the term of this Lease and any renewal or
extension hereof, Tenant at its own expense, shall keep and maintain in full
force and effect, a policy of commercial general liability insurance on an
occurrence form including a contractual liability endorsement covering Tenant's
obligations under Section 17. insuring Tenant's activities upon, in or about the
Premises, the Building or the Development against claims of bodily injury or
death or property damage or loss with a limit of not less than Two Million
Dollars ($2,000,000) combined single limit per occurrence and in the aggregate
(per policy year) which shall be primary and noncontributory. General Aggregate
shall apply on a per location basis. In addition, Tenant shall maintain
statutory workers' compensation insurance and employer's liability insurance
with statutory limits as required in the state and commercial automobile
liability insurance in a form providing coverage not less than the standard
commercial automobile liability ISO form CA 00 01 06 92 (or its equivalent)
covering all owned, non-owned, borrowed and hired automobiles in a limit of no
less than $1,000,000 per occurrence.
 
 
13

--------------------------------------------------------------------------------

 
(b) Property Insurance. Throughout the term of this Lease and any renewal
hereof, Tenant at its own expense, shall keep and maintain in full force and
effect what is commonly referred to as "all risk" coverage insurance or its
equivalent (but excluding earthquake and flood) on Tenant's Alterations and
Tenant's Personal Property, in an amount not less than the current 100%
replacement value thereof.
 
(c) Insurance Policy Requirements. All insurance required under this Section
shall be with companies rated AX or better in Best's Insurance Guide. No
insurance policy required under this Section shall be canceled or reduced in
coverage and each insurance policy shall provide that it is not subject to
cancellation or a reduction in coverage except after thirty (30) days prior
written notice to Landlord. Tenant shall deliver to Landlord prior to its entry
into the Premises, or the Commencement Date, whichever occurs first, and from
time to time thereafter, copies of policies of such insurance or certificates
evidencing the existence and amounts of same and naming Landlord and Landlord's
Mortgagee (if such Mortgagee is identified to Tenant) as an additional insureds
thereunder. The limits of any required insurance policy shall not limit the
liability of Tenant under this Lease.
 
(d) Waiver of Subrogation. Notwithstanding any other provision to the contrary
herein, Landlord and Tenant release each other, their agents and employees from
liability and waive all right of recovery against each other for any property
loss from perils insured against under their respective policies for damages
caused by fire or other perils that are covered by insurance (or should have
been covered if Tenant carried the insurance required to be carried by this
Lease and Landlord carried the insurance that is typically carried by reasonably
prudent owners of buildings or developments similar in size, type, location and
quality as the Building and Development), regardless of any fault or negligence.
Deductibles under any such policies shall be deemed to be self insured and shall
be included within such waiver of subrogation. Each party shall use reasonable
efforts to cause its insurance carriers to consent to the foregoing waiver of
rights of subrogation against the other party and shall promptly inform the
other if its insurance company refuses to do so. Notwithstanding the foregoing,
no such release shall be effective unless and to the extent the aforesaid
insurance policy or policies expressly permit such release or contain a waiver
of the carrier's right to be subrogated.
 
(e) Landlord's Insurance. Landlord agrees to maintain such property insurance on
the Building which is required by Landlord's first mortgage lender (which
currently is carried at 100% replacement cost on a blanket basis with Landlord's
other properties), or if no such loan exists, such casualty insurance and
all-risk property damage insurance as is determined by Landlord as appropriate
to protect against casualty loss and property damage, which shall be consistent
with the property insurance typically carried by reasonably prudent owners of
buildings or developments similar in size, type, location and quality as the
Building and Development. In addition, Landlord shall carry commercial liability
insurance in commercially reasonable amounts, consistent with what that is
typically carried by reasonably prudent owners of buildings or developments
similar in size, type, location and quality as the Building and Development. The
cost of such insurance and any other form of insurance carried by Landlord with
respect to the Building or the Development shall be included as either part of
the Building Operating Expenses or the Development Common Area Expenses.
 
19. Advertising and Signs. Tenant shall not place on the exterior of the
Premises or the Building, or any exterior door or wall or the exterior or
interior of any window thereof, or any part of the interior of the Premises
visible from the exterior thereof, any sign or advertising matter and shall not
place any decoration, letter or other thing of any kind on the glass of any
window or door of the Premises, without the prior written consent of Landlord.
With respect to any sign or advertising matter or decoration approved by
Landlord, Tenant at its sole cost and expense shall maintain the same in good
condition and repair at all times. Landlord hereby reserves the exclusive right
to use for any purpose whatsoever the roof and exterior of the walls of the
Premises or the Building. Landlord reserves the right to temporarily remove
Tenant's sign during any period when Landlord repairs, restores, constructs or
renovates the Premises or Building. Landlord shall have the right to prohibit
any advertising by Tenant that, in Landlord's reasonable opinion, tends to
impair the reputation of the Building as a Class A office building. Upon the
expiration or sooner termination of this Lease, Tenant at Landlord's request
shall remove all signs, advertising matters or decorations at its sole cost and
expense and repair any resulting damage to the Premises.


 
14

--------------------------------------------------------------------------------

 
20.  Insolvency and Liens.
 
(a) Insolvency. If Tenant becomes insolvent, or voluntarily or involuntarily
bankrupt, or if a receiver, assignee or other liquidating officer is appointed
for the business of Tenant, and any of the foregoing is not dismissed within
sixty (60) days thereafter. Landlord at its option may terminate this Lease and
Tenant's right of possession under this Lease and in no event shall this Lease
or any rights or privileges hereunder be an asset of Tenant in any bankruptcy,
insolvency or reorganization proceeding. In the event of an assumption or
assignment by operation of law under the federal Bankruptcy Code or any state
bankruptcy or insolvency law and Landlord elects (or is otherwise prevented from
electing) not to terminate this Lease, the trustee in assuming this Lease or any
assignee thereof shall (a) remedy the Tenant's prior default under this Lease,
(b) be bound by and assume all of the terms and conditions of this Lease, (c)
provide adequate assurances of future performance of all the terms, conditions
and covenants of this Lease, which shall include making the following express
covenants to the Landlord; (1) there is sufficient capital to pay all Rent due
under the Lease for the entire Term, (2) assumption of the Lease by any assignee
will not cause Landlord to be in violation or breach of any provision of any
existing lease, finance agreement, or operating agreement concerning or in the
Development, and (3) such assumption or assignment by the assignee will not
substantially disrupt or impair any existing tenant mix or development plans for
the Building or Development.
 
(b) Liens. Tenant shall not permit any lien to be filed against the Development
or the Building by reason of obligations incurred by or on behalf of Tenant.
Tenant hereby indemnifies and holds Landlord harmless from any liability from
any such lien. If any lien is filed against the Development, or the Building by
any person claiming by. through or under Tenant, Tenant shall upon request of
Landlord, at Tenant's expense, immediately furnish to Landlord a bond in form
and amount and issued by a surety satisfactory to Landlord, indemnifying
Landlord against all liability, costs and expenses, including attorneys' fees,
which Landlord may incur as a result thereof. Provided that such bond has been
furnished to Landlord, Tenant, at its sole cost and expense and after written
notice to Landlord, may contest, by appropriate proceedings conducted in good
faith and with due diligence, any lien, encumbrance or charge against the
Development or the Building rising from work done or materials provided to and
for Tenant, if, and only if, such proceedings suspend the collection thereof
from Landlord and neither the Development or the Building nor any part thereof
or interest therein is or will be in any danger of being sold, forfeited or
lost.


21. Condemnation.
 
(a) Entire Taking. If fifty-one percent (51 %) or more of the Premises is taken
by eminent domain, this Lease shall automatically terminate as of the date title
vests in the condemning authority and all Rent and other payments shall be paid
to that date.
 
(b) Partial Taking. In the event of a taking of fifty percent (50%) or less of
the Premises, or a portion of the Building or the Development Common Areas not
required for the reasonable use of the Premises, this Lease shall continue in
full force and effect, and to the extent applicable, Basic Rent shall be
equitably reduced based on the proportion by which the floor area of the
Premises is reduced, and Additional Rent shall be adjusted based on a
recalculation of the Building's Pro Rata Share. Rent adjustment shall be
effective as of the date title to such portion vests in the condemning
authority. In the event of a taking of a portion of the Building or the
Development Common Areas required for the reasonable use of the Premises, which
cannot be restored or reconstructed except as to materially alter the use of the
Premises, either Landlord or Tenant may terminate this Lease by notifying the
other party of such termination within sixty (60) days prior to the anticipated
date of vesting of title; and this Lease shall expire on the date vesting of
title and the Rent hereunder shall be apportioned as of such date.
 
(c) Awards and Damages. Landlord reserves all rights to damages to the Premises,
the Building or the Development for any partial or entire taking by eminent
domain, and Tenant hereby assigns to Landlord any right Tenant may have to such
damages or award (except for Tenant's Personal Property and moving expenses
Tenant is entitled to as a separate award under state law), and Tenant shall
make no claim against Landlord or the condemning authority for damages for
termination of the leasehold interest. Tenant shall have the right, however, to
claim and recover from the condemning authority compensation for any loss to
which Tenant may be put but only to the extent that such loss is awarded
separately in the eminent domain proceedings and not out of or as part of
damages recoverable by Landlord.


 
15

--------------------------------------------------------------------------------

 
22.  Default.
 
(a) Cumulative Remedies. All rights and remedies of Landlord herein enumerated
shall be cumulative, and none shall exclude any other right or remedy allowed by
law. Notwithstanding the foregoing, Landlord hereby waives any statutory lien
rights Landlord may have as to Tenant's client files, records or legal
documents.
 
(b) Tenant's Right to Cure. Tenant shall have a period of five (5) days from the
date of written notice from Landlord to Tenant that such payment is past due
within which to cure any default in the payment of Rent, and other sums due
hereunder. Tenant shall have a period of thirty (30) days from the date of
written notice from Landlord to Tenant within which to cure any other default
hereunder, but with respect to any such default that cannot reasonably be cured
within thirty (30) days, the default shall not be deemed to be uncured if Tenant
commences to cure within a reasonable time not to exceed thirty (30) days and
for so long as Tenant is diligently prosecuting the cure thereof.
 
(c) Vacation and Abandonment Vacation shall mean a prolonged absence from the
Premises without continued payment of Rent. Abandonment shall mean an absence
from the Premises of five (5) days or more while Tenant is in default. Any
vacation or abandonment by Tenant shall be considered a default with no right to
cure, allowing Landlord to re-enter the Premises under this Section 22.
 
(d) Landlord's Re-entry. Upon a default by Tenant and the expiration of the
applicable cure period. Landlord, besides other rights or remedies it may have,
at its option, may terminate Tenant's right to possession of the Premises
without terminating this Lease and may enter the Premises or any part thereof,
either with or without process of law, and expel, remove or put out Tenant or
any other persons who may be thereon, together with all personal property found
therein and as agent of Tenant, relet the Premises or any part thereof for such
term or terms (which may be for a term less than or extending beyond the term
hereof), and at such rental or rentals and upon such other terms and conditions
as Landlord in its sole discretion may deem advisable, with the right to repair,
renovate, remodel, redecorate, alter and change the Premises, Tenant remaining
liable for any deficiency computed as hereinafter set forth; or Landlord may
terminate this Lease and relet the Premises for the Tenant's account. In the
case of any termination or re-entry and/or disposition by summary proceedings or
otherwise, all Rent shall become due thereupon and be paid up to the time of
such termination, re-entry or dispossession together with such expenses as
Landlord may incur for reasonable attorneys' fees, advertising expense,
brokerage fees and/or putting the Premises in good order or preparing the same
for re-rental, together with interest thereon as provided in Section 22(f)
hereof, accruing from the date of any such expenditure by Landlord.
 
(e) Reletting the Premises. At the option of Landlord, rents received by
Landlord from such reletting shall be applied first to the payment of any
indebtedness from Tenant to Landlord other than Rent; second, to the payment of
any costs and expenses of such reletting and including, but not limited to,
attorneys' fees, advertising fees and brokerage fees, and to the payment of any
repairs, renovations, remodeling, redecoration. alterations and changes in the
Premises: third, to the payment of Rent due and to become due hereunder, and. if
after so applying said rents there is any deficiency in the Rent to be paid by
Tenant under this Lease. Tenant shall pay any deficiency to Landlord monthly on
the dates specified herein and any payment made or suits brought to collect the
amount of the deficiency for any months shall not prejudice in any way the right
of Landlord to collect the deficiency for any subsequent month. Landlord shall
take reasonable steps to relet the Premises as required by law. The failure or
refusal of Landlord to relet the Premises or any part or parts thereof shall not
release or affect Tenant's liability hereunder, nor shall Landlord be liable for
failure to relet, or in the event of reletting, for failure to collect the rent
thereof, and in no event shall Tenant be entitled to receive any excess of net
rents collected over sums payable by Tenant to Landlord hereunder. No such
re-entry or taking possession of the Premises shall be construed as an election
on Landlord's part to terminate this Lease unless a written notice of such
intention be given to Tenant. Notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for such previous breach and default. Should Landlord at any time terminate this
Lease by reason of any default, in addition to any other remedies it may have,
it may recover from Tenant the present value of the amount of Rent reserved by
this Lease for the balance of the Term, as it may have extended, over the then
fair market rental value of the Premises for the same period, plus all expenses,
including court costs and attorneys* fees incurred by Landlord in the collection
of the same discounted to present value.
 
 
16

--------------------------------------------------------------------------------

 
(f) Right to Perform. If Tenant shall fail to pay any sum of money, required to
be paid by Tenant to a person or entity other than Landlord or shall fail to
perform any other act to be performed by Tenant hereunder, and such failure
shall continue for ten (10) days after notice thereof by Landlord, Landlord may,
but shall not be obligated so to do, and without waiving or releasing Tenant
from any obligations of Tenant, make any such payment or perform any such other
act on Tenant's part to be made or performed as provided in this Lease.
Notwithstanding any other provision hereof. Landlord may undertake repairs in an
emergency or to prevent further damage to the Building or Premises without
delivery of notice and expiration of the cure period. Landlord shall have (in
addition to any other right or remedy of Landlord), the same rights and remedies
in the event of the nonpayment of sums due under this Section as in the case of
default by Tenant in the payment of Rent.
 
(g) Late Payments. All Rent or other payments that have not been paid within
three (3) days of the due date shall bear interest from the date due at twelve
percent (12%) per annum or the maximum permitted by law whichever is less. In
addition to any interest that may be charged hereunder, if Tenant has been late
in any payment more than three (3) times in any twelve (12) month period, then
Landlord, at its option, may collect from Tenant a service charge for the
collection of any subsequent payment during that twelve (12) month period which
is not made within five (5) days of the due date in the amount equal to four
percent (4%) of the amount due.
 
23. Subordination to Mortgage. This Lease shall be subordinate to any mortgage
or deed of trust placed at any time on the Building or the Development by
Landlord and to any and all advances to be made thereunder and to interest
thereon and all modifications, renewals and replacements or extensions thereof
("Landlord's Mortgage'*), but Tenant's rights under this Lease and Tenant's
possession of the Premises shall not be disturbed so long as Tenant performs all
its obligations under this Lease. At the request of the holder of a Landlord's
Mortgage (the "Holder"), Tenant agrees to execute the Holder's standard form of
subordination, attornment, and nondisturbance agreement (the "SNDA") acceptable
to Tenant, and Tenant's agreement to subordinate to any future Landlord's
Mortgage is conditioned upon the Holder's execution of such SNDA. Landlord and
Tenant acknowledge that the current Holder's form of SNDA is attached hereto as
Exhibit F. If the Holder wishes to have this Lease as a prior lien to the
Landlord's Mortgage, it shall be so deemed upon the Holder so notifying Tenant.
Tenant in any event shall not terminate this Lease on account of a foreclosure
of Landlord's Mortgage or exercise of power of sale under Landlord's Mortgage or
deed in lieu of foreclosure, and Tenant shall attorn to the transferee of the
Building or Development upon such foreclosure, exercise of power, sale or deed
in lieu of foreclosure upon the request of that transferee, so long as such
transferee recognizes Tenant's rights under this Lease and right to possess the
Premises, so long as Tenant is not in default under this Lease beyond any
applicable notice and cure periods. Tenant shall properly execute and deliver
within ten (10) days of written notice any documents (in form and substance
reasonably acceptable to Tenant) Landlord or Holder may reasonably require to
carry out the provisions of this Section 23. Notwithstanding anything to the
contrary in this Section 23, or Exhibit F. in no event will Tenant be required
to execute any documents referenced in this Section 23, including without
limitation, the SNDA attached hereto as Exhibit F. without a reasonable
opportunity to negotiate commercially reasonable modifications to such documents
with the applicable Holder or other party to such documents, provided that.
Tenant shall provide such Holder or other party with any proposed modifications
promptly (and in any event within the ten (10) day period referenced above).
Tenant will cooperate with Landlord and such Holder or other party to finalize
any such documents as soon as reasonably practicable, using all commercially
reasonable diligent efforts.
 
24. Mortgagee Protection. Tenant agree to give any Holder, by registered mail, a
copy of any notice of default served upon the Landlord, provided that prior to
such notice Tenant has been notified in writing (by way notice of assignment of
rents and leases, or otherwise) of the address of such Holder. If Landlord shall
have failed to cure such default within thirty (30) days the Holder shall have
an additional thirty (30) days within which to cure such default or if such
default cannot be cured within that time, then, such additional time as
necessary to cure such default (including the time necessary to foreclose or
otherwise terminate its Encumbrance, if necessary to effect such cure), and this
Lease shall not be terminated so long as such remedies are being diligently
pursued.
 
 
17

--------------------------------------------------------------------------------

 
25. Holdover. Tenant is not authorized to hold over beyond the expiration or
earlier termination of the Lease Term. If Landlord consents to a holdover and no
other agreement is reached between Tenant and Landlord concerning the duration
and terms of the Holdover, Tenant's holdover shall be a month-to-month tenancy.
During such tenancy, Tenant shall pay to Landlord One Hundred Fifty Percent
(150%) of the rate of Basic Rent in effect on the expiration or termination of
the Term plus all Additional Rent and other sums payable under this Lease, and
shall be bound by all of the other covenants and conditions specified in this
Lease, so far as applicable. If Landlord does not consent to the Tenant's
remaining in possession, Landlord shall have all the rights and remedies
provided for by law and this Lease, including the right to recover consequential
damages suffered by Landlord in the event of Tenant's wrongful refusal to
relinquish possession of the Premises. The Basic Rent applicable for the period
that Tenant wrongfully remains in possession shall be increased to twice the
rate of Basic Rent in effect on the expiration or termination of the Lease Term
 
26. Agent. Landlord has appointed Skinner Development Company ("SDC") as its
agent in all matters concerning this Lease, and the Tenant, until notified in
writing to the contrary, shall pay all rent and give any notices hereunder to
SDC at the address listed below. As long as such agency shall exist, each and
every term and provision of this Lease that is in any way beneficial to
Landlord, including any limitation of liability, shall inure to the benefit of
SDC and its agents and shall be applicable to SDC and its agents in the same
manner as fully and with the same effect as Landlord. Tenant may rely without
further inquiry upon the authority of Skinner Development Company.
 
27. Notices. All notices under this Lease shall be in writing and delivered in
person or sent by air courier or registered or certified mail, return receipt
requested, postage prepaid, to Landlord and to Tenant at the addresses listed
below, and to the holder of any first mortgage or deed of trust at such place as
such holder shall specify to Tenant in writing; or such other addresses as may
from time to time be designated by any such party in writing. Notices mailed as
aforesaid shall be deemed given at the earlier of three (3) business days after
the date of such mailing, one (1) business day after being sent by air courier
or upon the date of receipt.
 
28. Costs and Attorneys' Fees. If Tenant or Landlord shall bring any action
arising out of this Lease, the losing party shall pay the prevailing party a
reasonable sum for attorneys' fees in such suit, at trial and on appeal, and
such attorneys' fees shall be deemed to have accrued on commencement of such
action.
 
29. Estoppel Certificates. Tenant shall, from time to time, upon written request
of Landlord, execute, acknowledge and deliver to Landlord or its designee a
written statement stating (or modified as appropriate to be factually correct):
(i) the date this Lease was executed and the date it expires; (ii) the date the
Term commenced and the date Tenant accepted the Premises; (iii) the amount of
Rent and date of which such Rent has been paid (iv) to Tenant's knowledge this
Lease is in full force and effect and has not been assigned, ratified,
supplemented or amended in any way (or specifying the date and terms of any
agreement so affecting this Lease); (v) this Lease represents the entire
agreement between the parties as to the Premises; (vi) all conditions under this
Lease to be performed by the Landlord have been satisfied, including, without
limitation, all co­tenancy requirements, if any; (vii) all required
contributions by Landlord to Tenant on account of Tenant's improvements have
been received; (viii) that as of the date of such request there are no existing
claims, defenses or offsets which the Tenant has against the enforcement of this
Lease by the Landlord; (ix) no Rent has been paid more than one month in
advance; (x) the amount of the security deposit held by Landlord; and (xi) any
other information or items reasonably requested by the Holder of Landlord's
Mortgage. Landlord's existing Holder currently requests the form attached hereto
as Exhibit G. It is intended that any such statement delivered pursuant to this
Section 29 may be relied upon by a prospective purchaser of Landlord's interest,
a prospective Holder, or assignee of any mortgage upon Landlord's interest in
the Building. If Tenant shall fail to respond within ten (10) days of receipt by
Tenant of a written request by Landlord as herein provided. Tenant shall be
deemed to have given such certificate as above provided without modification and
shall be deemed to have admitted the accuracy of any information supplied by
Landlord to a prospective purchaser or Holder.
 
 
18

--------------------------------------------------------------------------------

 
30. Limitation of Liability. Notwithstanding any other Lease provision, all
covenants, undertakings and agreements herein made on the part of Landlord are
made and intended not as personal covenants, undertakings and agreements for the
purpose of binding Landlord personally or the assets of Landlord except
Landlord's interest in the Development as described on Exhibit A-l. but are made
and intended for the purpose of binding only the Landlord's interest in the
Development described on Exhibit A-1, as the same may from time to time be
encumbered. No personal liability or personal responsibility is assumed by, nor
shall at any time be asserted or enforceable against Landlord or its partners,
shareholders, directors and officers or their respective heirs, legal
representatives, successors or assigns on account of the Lease or on account of
any covenant, undertaking or agreement of Landlord in this Lease contained.
 
31. Transfer of Landlord's Interest. In the event of any transfer or transfers
of Landlord's interest in the Development, other than a transfer for security
purposes only, the transferee shall be deemed to have assumed the obligations
and liabilities of Landlord as of the date of such transfer and the transferor
shall be automatically relieved of any and all obligations and liabilities on
the part of Landlord accruing from and after the date of such transfer and such
transferee shall have no obligation or liability with respect to any matter
occurring or arising prior to the date of such transfer. Tenant agrees to attorn
to the transferee, so long as such transferee assumes and agrees to perform ail
obligations of Landlord to be performed from and after the date of transfer.
 
32. Nonwaiver. Waiver by Landlord or Tenant of any term, covenant or condition
herein contained or any breach thereof shall not be deemed to be a waiver of
such term, covenant, or condition or of any subsequent breach of the same or any
other term, covenant or condition herein contained. The subsequent acceptance of
Rent hereunder by Landlord shall not be deemed to be a waiver of any preceding
breach by Tenant of any term, covenant or condition of this Lease, other than
the failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent.
 
33. Quiet Possession. Landlord warrants that so long as Tenant is not in default
under this Lease beyond any applicable cure period, Tenant's quiet possession of
the Premises shall not be disturbed by Landlord or others claiming through
Landlord.
 
34. Letter of Credit. As security for the full and faithful performance of every
covenant and condition of this Lease to be performed by Tenant, Tenant shall
deliver to Landlord the Letter of Credit specified in Section 1. Landlord shall
be entitled to draw upon the Letter of Credit upon demand, without prior notice
to Tenant, at any time or from time to time on or after (1) the occurrence of
any default by Tenant beyond any applicable notice and cure period with respect
to any covenant or condition of this Lease, including but not limited to the
payment of Rent, (2) if Tenant, or anyone in possession of the Premises through
Tenant, holds over after the expiration or earlier termination of this Lease
without Landlord's prior written consent, (3) Landlord is given notice by the
issuer of the Letter of Credit that it is terminating the Letter of Credit, (4)
a
 
confirming bank gives notice to Landlord that it will cease to act in that
capacity, or (5) the Letter of Credit expires on a specified date by its terms
and is not renewed or replaced at least sixty (60) days in advance of its
expiration date or (6) to the extent permitted by law, in the event any
bankruptcy, insolvency, reorganization or any other debtor creditor proceeding
is instituted by or against Tenant.
 
Landlord may apply the proceeds drawn on the Letter of Credit to the payment of
any sum in default or any sum which Landlord may be required to spend or incur
by reason of Tenant's default or any other sum which Landlord may in its
reasonable discretion deem necessary to spend or incur by reason of Tenant's
default, in such order and priority as Landlord elects in its absolute
discretion. If any of the proceeds drawn on the Letter of Credit are not applied
immediately to sums owing to Landlord under this Lease, Landlord may retain any
such excess proceeds as a cash Lease Security Deposit for application, at
Landlord's election, to future sums owing to Landlord under this Lease, in such
order and priority as Landlord elects in its absolute discretion. Tenant shall,
within fifteen (15) days after Landlord's demand, restore the amount of the
Letter of Credit drawn to the extent necessary so that the sum of any Security
Deposit held by Landlord (that was not applied to amounts payable under the
Lease) and the Letter of Credit is equal to the original amount of the Letter of
Credit. If Tenant does not restore the Letter of Credit to its original amount
within the required time period, such non-restoration shall be considered an
Event of Default.
 
 
19

--------------------------------------------------------------------------------

 
If Tenant shall have fully complied with all of the covenants and conditions of
this Lease, the Letter of Credit shall be returned to Tenant or, if Landlord has
drawn on the Letter of Credit, the remaining proceeds of the Letter of Credit
which are in excess of sums due the Landlord shall be repaid to Tenant, without
interest, within thirty (30) days after the expiration or termination of the
Lease Term and delivery of possession of the Premises to Landlord in accordance
with this Lease.
 
In the event of a sale or transfer of Landlord's estate or interest in the Land
and Building, Landlord shall have the right to transfer the Letter of Credit to
the vendee or the transferee, Tenant shall pay any transfer fees charged by the
issuing bank and Landlord shall thereafter be considered released by Tenant from
all liability for the return of the Letter of Credit. Tenant shall cooperate in
effecting such transfer.
 
In the event of Tenant's default beyond any applicable notice and cure period.
Landlord's rights to draw on the Letter of Credit shall be deemed to be in
addition to any and all other rights and remedies at law or in equity available
to Landlord for Tenant's default under this Lease.
 
35.  Landlord Default. If Landlord fails to perform any of its obligations under
this Lease within a commercially reasonable period of time under the
circumstances after receipt of written notice from Tenant specifying Landlord's
deficiency, Landlord shall be in default under this Lease; provided, however,
that if the nature of Landlord's obligation is such that in excess of thirty
(30) days are reasonably required for its performance, then Landlord shall not
be in default if Landlord commences such performance within thirty
 
(30) days and thereafter diligently pursues the same to completion. Upon any
such uncured default by Landlord, Tenant may exercise any of its rights provided
in law or at equity, except those rights that Tenant specifically waives
hereunder.


36. General.
 
(a) Headings. Titles to Sections of this Lease are not a part of this Lease and
shall have no effect upon the construction or interpretation of any part hereof.
 
(b) Heirs and Assigns. All of the covenants, agreements, terms and conditions
contained in this Lease shall inure to and be binding upon Landlord and Tenant
and their respective heirs executors, administrators, successors and assigns.
 
(c) No Brokers. Except for Colliers International, Tenant represents and
warrants to Landlord that it has not engaged any broker, finder or other person
who would be entitled to any commission or fees from Landlord in respect of the
negotiation, execution or delivery of this Lease and shall indemnify and hold
harmless Landlord against any loss, cost, liability or expense incurred by
Landlord as a result of any claim asserted by any such broker, finder or other
person on the basis of any arrangements or agreements made or alleged to have
been made by or on behalf of Tenant. Except for The Broderick Group, Landlord
represents and warrants to Tenant that it has not engaged any broker, finder or
other person who would be entitled to any commission or fees from Tenant in
respect of the negotiation, execution or delivery of this Lease and shall
indemnify and hold harmless Tenant against any loss, cost, liability or expense
incurred by Tenant as a result of any claim asserted by any such broker, finder
or other person on the basis of any arrangements or agreements made or alleged
to have been made by or on behalf of Landlord. The provision of this paragraph
shall not apply to brokers with whom Landlord has an express written brokerage
agreement.
 
 
20

--------------------------------------------------------------------------------

 
(d) Identification of Tenant. If more than one person executes this Lease as
Tenant, (i) each of them is jointly and severally liable for the keeping,
observing and performance of all of the terms, covenants, conditions, provisions
and agreements of this Lease to be kept, observed and performed by Tenant, and
(ii) the term "Tenant" as used in this Lease shall mean and include each of them
jointly and severally. The act of or notice from, or notice of refund to, or the
signature of any one or more of them, with respect to the tenancy of this Lease,
including, but not limited to any renewal, extension, expiration, termination or
modification of this Lease, shall be binding upon each and all of the persons
executing this Lease as Tenant with the same force and effect as if each and all
of them had so acted or so given or received such notice or refund or so signed.
 
(e) Entire Agreement. This Lease contains all covenants and agreements between
Landlord and Tenant relating in any manner to the leasing, use and occupancy of
the Premises and Tenant's use of the Building and other matters set forth in
this Lease, except for any parking, storage, lease take-over, or marina
agreements which may be separately executed by the parties. No prior agreements
or understanding pertaining to the same shall be valid or of any force or effect
and the covenants and agreements of this Lease shall not be altered, modified or
added to except in writing signed by Landlord and Tenant.
 
(f) Severability. Any provision of this Lease that shall prove to be invalid,
void or illegal shall in no way affect, impair or invalidate any other provision
hereof and the remaining provisions hereof shall nevertheless remain in full
force and effect.
 
(g) Force Majeure. Time periods for Landlord's performance under any provisions
of this Lease shall be extended for periods of time during which Landlord's
performance is prevented due to circumstances beyond Landlord's control,
including without limitation, terrorist attacks, strikes, embargoes, shortages
of labor or materials, governmental regulations, acts of God, war or other
strife.
 
(h) Changes to Building. Landlord shall have the right, from time to time,
without thereby creating an actual or constructive eviction or incurring any
liability to Tenant, to change the arrangement or location of the Building
Common Areas or the Development Common Areas or any part thereof, including,
without limitation, entrances, passageways, doors and doorways, corridors,
stairs, toilets, and other similar public service areas. Nevertheless, in no
event shall Landlord change the arrangement or location of the elevators serving
the Premises, make any other change which alters the character of the Building
from a Class A building. Landlord may change the name of the Building at any
time.
 
(i)  Building Directory. Landlord shall maintain in the Lobby of the Building at
Landlord's sole cost and expense, a directory which shall include the name of
Tenant and any other names reasonably requested by Tenant in proportion to the
number of listings given to comparable tenants of the Building.
 
(j)  Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Washington.
 
(k) Authority. Tenant shall, concurrently with execution of this Lease, deliver
to Landlord a certified copy of a resolution of the executive committee or other
governing authority of Tenant authorizing or ratifying the execution of this
Lease and granting or confirming the authority of the person executing this
Lease on behalf of Tenant or provide other evidence of such authority reasonably
satisfactory to Landlord.
 
(1) Notice Addresses. All notices given under this Lease shall be sent to the
addresses set forth on the signature page of this Lease, or to such other
address as either party from time to time may provide the other in writing.
 
 
21

--------------------------------------------------------------------------------

 
(m) Recordation. Tenant shall not record or file this Lease or any assignment or
security document pertaining to this Lease on or with respect to any or all part
of Tenant's interest therein without the prior written consent of Landlord,
which consent may be subject to conditions as Landlord shall deem appropriate
and which may be withheld in Landlord's sole discretion. Upon request of
Landlord, however, Tenant shall execute a memorandum or "short form" of this
Lease for the purpose of recordation in a form customarily used for such
purpose. Such memorandum or short form of this Lease shall describe the parties,
the Premises and the term hereof and may, at the Landlord's option, incorporate
this Lease by reference.
 
(n)       Time is of the Essence. Time is of the essence as to the dates and
timeframes set forth in this Lease.
 
IN WITNESS WFJEREOF. the Landlord and the Tenant have signed their name and
affixed their seals the day and year first above written.
 

TENANT:    LANDLORD:      
AIRLINE INTELLIGENCE SYSTEMS INC.,
a Delaware corporation
 
CARILLON PROPERTIES,
a Washington general partnership
         
By SKINNER DEVELOPMENT COMPANY, a
Washington corporation
Its: Managing General Partner
      By: ____________________________________   By:
_________________________________________ Its:
____________________________________         Barbara Leland     Its  Vice
President & General Manager             Address:   Address:            
3500 Carillon Point                                 
Kirkland, WA 98033     
 
 c/o Skinner Development Company
4100 Carillon Point
Kirkland, WA 98033
     

 
And To:
55 University Ave., Suite 910
Toronto, ON M5J 2H7
 
Exhibit A-l
Legal and Development Description
Exhibit A-2
Site Layout
Exhibit B
Premises Floor Plan
Exhibit C
Intentionally Omitted
Exhibit D
Additional Provisions
Exhibit E
Parking Agreement
Exhibit F
Subordination, Non Disturbance and Attornment Agreement
Exhibit G
Landlord's Mortgagee's form of Tenant Estoppel Certificate
Exhibit H
Landlord accepted form of Letter of Credit

 
 
22

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Notary

--------------------------------------------------------------------------------

 
AIRLINE INTELLIGENCE SYSTEMS, INC.
 
STATE OF                                                                 )
                                                                                    
) ss.
COUNTY OF                                                             )


 
On this________day of __________, 2007, before me, a Notary Public in and for
the State of ___________ , personally appeared____________________, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person who executed this instrument, on oath
stated   that __________was   authorized   to   execute   the   instrument,   and   acknowledged   it   as   the
__________of_____________to be the free and voluntary act and deed of said
corporation for the uses and purposes mentioned in the instrument.


 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.
 

          Signature of Notary Public           (Print Name)          
NOTARY PUBLIC in and for the State
of ______, residing at___________
My appointment expires   ____________________

 
Carillon Properties


 
STATE OF WASHINGTON                      )
                                                                       ) ss.
 COUNTY OF KING                                   )


 
On this__________day of ____________, 2007, before me, a Notary Public in and
for the State of Washington, personally appeared Barbara Lei and, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person who executed this instrument, on oath stated that she was authorized to
execute the instrument, and acknowledged it as Vice President & General Manager
of Skinner Development Company, the Managing General Partner of Carillon
Properties, to be the free and voluntary act and deed of said corporation for
the uses and purposes mentioned in the instrument.


 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.





          Signature of Notary Public           (Print Name)    
 
NOTARY PUBLIC in and for the State
of Washington, residing at ________________   
My appointment expires __________________
   
 
Type of Document: ________________
Document Date:__________________
Number of Pages:_________________

 
 
 
 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1
 
LEGAL AND DEVELOPMENT DESCRIPTION For Lease Agreement
Between CARILON PROPERTIES ("Landlord")
and AIRLINE INTELLIGENCE SYSTEMS INC. (Tenant")
 
 
Description of Development


 
The Development is a mixed-use project to consist of buildings and uses up to
the following sizes: a 100-room hotel; 20,000 square feet of retail space;
20,000 square feet of restaurant space; 430,000 square feet of Class A office
building space; a 200-slip marina; and Development Common Areas. The real
property is legally described on Exhibit A-1 and the Development, the
Development Common Areas and the Building are shown on Exhibit A-2.


Legal Description


that portion of government lots 1 and 2 in the northwest 1/4 of section 17.
township 25 north, range 5 east w.m.;
together with blocks "f' and "g" of the second supplemental plat of lake
washington shorelands;
and together with second class shorelands as conveyed by the state of
washington, situate in front of. adjacent to, or abutting thereon, described as
follows:
 
beginning at the meander corner on the north line of said section, said corner
being a brass cap monument:
thence south 88 36'25" east (bearing refer to the k.c.a.s. meridian), along the
north line of said section, 48.76 feet;
thence south 01 23'35" west 842.60 feet to the intersection of the south line of
the north 842.60 feet of said government lot 1 with the westerly right-of-way
line of lake washington blvd. northeast (sr 908) and the true point of
beginning;
thence north 88 36'25" west, along said south line, 562.00 feet to the inner
harbor line as defined by the state of washington in 1920 and 1921;
thence south 01 09'29" west. along said inner harbor line. 1531.93 feet;
thence continue along said inner harbor line south 13°i0"38" east 84.06 feet to
the intersection of a line that is parallel with the north line of the south 1/2
of the south 1/2 of said government lot 2 extended westerly is 75.00 feet south
of the intersection of said north line with said westerly right-of-way line of
lake washington blvd. northeast (sr 908) as measured along said right-of-way
line:
thence south 88 51 '33" east, along said line. 889.31 feet to the westerly
right-of-way line of said lake washington blvd. northeast (sr 908);
thence north 03 09' 13" west, along said westerly right-of-way line, 462.20
feet;
thence continue along said right-of-way line north 86°50'47" east 10.40 feet;
thence continue along said westerly right-of-way line north 03 09' 13" west
313.01 feet:
thence continue along said westerly right-of-way line on a tangent curve to the
left in
a northwesterly direction. having a radius of 542.96 feet, through a central
angle of 32
42-07" an arc distance of 309.90 feet:
thence continue along the southwesterly right-of-way line of said lake
washington blvd. northeast (sr 908) north 35°51 "20" west 67.87 feet;
thence continue along said right-of-way line on a tangent curve to the right in
a northwesterly and northerly direction, having a radius of 602.96 feet. through
a central angle of 27 42' 10" an arc distance of 291.53 feet;
thence continue along said westerly right-of-way line north 08 09' 11" west
234.43 feet to the true point of beginning;
 
except that portion hereof lying north of the south line of the north 1,076.80
feet of said government lot 1 and its westerly prolongation;
 
and except that portion thereof conveyed to the city of kirkland for road
proposes by deed recorded under recording no. 8907281497;


situated in the city of kirkland, county of king, state of washington.
 
 

      Landlord's Intials   Tenant's Intials

 

 
 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2
 
SITE LAYOUT For Lease Agreement
Between CARILON PROPERTIES ("Landlord")
and AIRLINE INTELLIGENCE SYSTEMS INC. (Tenant")
[f8kimg0011_wolf.jpg]
 
 

      Landlord's Intials   Tenant's Intials

 
 
 
 
25

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FLOOR PLAN For Lease Agreement
Between CARILON PROPERTIES ("Landlord")
and AIRLINE INTELLIGENCE SYSTEMS INC. (Tenant")
 
 
PREMISES LOCATION
 
BUILDING 3000
 
Floor: 5'"
 
Approximately 15,166 Rentable Square Feet
 
Approximately 13,413 Usable Square Feet


 
Floor Plan


 
Tenant hereby acknowledges and agrees that Tenant has had and adequate
opportunity to measure the Premises and to verify the figures set forth in this
Lease for Rentable Square Feet and Usable Square Feet, using whatever methods,
means, devices and/or personnel Tenant might have desired. Landlord and Tenant
hereby agree to be bound by such figures under the terms of this Lease,
notwithstanding the fact that measuring the Premises using different methods,
means, devices, and/or personnel might yield different results.


(Area represents approximate Premises)
 
 
[f8kimg0012_wolf.jpg]




      Landlord's Intials   Tenant's Intials


 
 
26

--------------------------------------------------------------------------------

 


EXHIBIT C
 
 
INTENTIONALLY OMITTED
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



      Landlord's Intials   Tenant's Intials

 
 
27

--------------------------------------------------------------------------------

 
 
EXHIBIT D


ADDITIONAL PROVISION For Lease Agreement
Between CARILON PROPERTIES ("Landlord")
and AIRLINE INTELLIGENCE SYSTEMS INC. (Tenant")
 
D l.      Option to Extend Term.
 
(a) Exercise of Option to Extend Term. If Tenant has not been in default beyond
any applicable cure period in any of its obligations under this Lease during the
Lease Term, and Tenant is not in default of its obligations under this Lease
beyond any applicable notice and cure periods at the time of Tenant's exercise,
then Tenant shall have the option and right to extend the Term (the "Option")
for a three (3) year period (the "Extended Term") upon compliance with this
Section. Tenant shall exercise its Option by delivering written notice to
Landlord of such exercise not less than ten (10) months prior to the end of the
Term. If Tenant fails to give its written notice by said time, then the Option
shall immediately lapse and terminate without any further notice or action by
Landlord. The period of the exercised Option shall be included within the
meaning of "Term." All terms and conditions of this Lease shall apply during the
entire Term as extended by Tenant's exercised Option, except Basic Rent shall be
established as provided in Subsection (b) or (c) below and any obligation of
Landlord as to improvements to the Premises set forth in Section 4 of the Lease
shall not apply. The Option is granted specifically to the named Tenant entity
and any successor pursuant to an Allowed Transfer, and no other assignee,
subtenant or successor through a Transfer shall hold the Option to extend the
Term unless Landlord expressly grants such Option to the assignee, subtenant or
successor.
 
(b) Basic Rent During Extended Term. The annual Basic Rent to be paid in each
year of the Extended Term shall be equal to the annual fair market rental (the
"AFMR") for recent lease renewals of comparable office space in the Development
(comparable office space being a comparable size, with similar views, grade of
the tenant improvements, and concessions given), taking into consideration the
additional rent then being charged to other tenants in the Development and other
relevant factors, but in no event shall the Rent during any year of the Extended
Term be less than the Rent being paid to Landlord in the past twelve (12) months
of the original Lease Term. Tenant may request not earlier than twelve (12)
months prior to the expiration of the original Term Landlord's opinion as to the
amount of AFMR and Basic Rent due and payable by Tenant during each year of the
applicable Extended Term. Landlord shall provide to Tenant such opinion within
thirty (30) days thereafter. After receiving Landlord's determination of AFMR
and Basic Rent, Tenant shall have the right any time prior to the expiration of
the Option to notify Landlord in writing that it is exercising its Option and:
(i) that Tenant accepts Landlord's determination of AFMR and annual Basic Rent
during the Extended Term, in which event Landlord and Tenant shall enter into an
amendment to this Lease so specifying the annual Basic Rent; or (ii) notify
Landlord that Tenant disagrees with Landlord's determination of the AFMR and
wishes to utilize the appraisal process pursuant to Subsection (c) below.
 
(c) Appraisal Process. If Tenant does not agree as the Landlord's determination
of AFMR, then the AFMR shall be established by a rental study by appraisers as
provided herein. The appraisal determination shall be completed on or before
sixty (60) days after Tenant exercises its Option (the "Exercise Date"). The
parties shall use their best efforts to designate a single licensed M.A.I.
appraiser, but if the parties are unable to agree upon a single appraiser within
ten (10) days after the Exercise Date, then Landlord and Tenant each shall
immediately designate an M.A.I, appraiser having at least five (5) years
experience appraising office rental property in the greater Seattle metropolitan
area. The two appraisers designated shall then immediately designate a third
appraiser similarly qualified. Within thirty (30) days of being chosen, the
appraiser(s) shall promptly conduct an independent rental study and narrative
comparison of the AFMR for each lease year of the Extended Term taking into
account recent lease renewals of comparable office space in the Development
(comparable office space being a comparable size, with similar views, grade of
the tenant improvements, and concessions given), the additional rent then being
charged to other tenants in the Development, and other relevant factors such
facts as are appropriate and customary in establishing an AFMR. In the case of a
single appraiser, the appraiser shall deliver his or her opinion directly to the
Landlord and Tenant. In the case of three appraiser, as soon as the studies are
complete, the appraisers shall meet and attempt to reach agreement upon the AFMR
for the Premises. If the appraisers are unable to agree, then the two rates
closest in amount for each year of the Extended Term shall be mathematically
averaged and that average shall be the AFMR for determining Basic Rent for the
Premises. Notwithstanding the foregoing, in no event shall the Rent during any
year of the Extended Term be less than the Rent being paid to Landlord in the
last twelve (12) months of the original Lease Term. Each party shall pay the
cost of its own appraiser and shall pay one-half the costs of the third
appraiser. If the appraisal determination is not completed within sixty (60)
days after the Exercise Date, and as extended by one day for each day Landlord
delays naming its appraiser after then tenth (10th) day following the Exercise
Date, Tenant agree to accept the Basic Rent for each lease year at the Basic
Rent determined by Landlord.
 
D2. Moorage. Subject to availability, Tenant shall have the right to rent during
the Term, at Landlord's prevailing market rate as it may be adjusted from time
to time, one slip in Landlord's marina. This right shall be exercised by
Tenant's notifying Landlord's of its election to lease a slip, and if such slip
is available. Tenant's contemporaneous execution of a separate Marina Lease,
with marina rent commencing upon the execution of the Marina Lease. If a slip is
not available, Tenant shall have a priority on the marina waiting list to rent a
slip. Tenant's priority shall be subject to any priorities granted by Landlord
to other tenants or marina tenants or condominium purchasers within the
Development.
 
 
28

--------------------------------------------------------------------------------

 
 
D3. Rules and Regulations for Development Common Areas. Tenant, including,
without limitation, its officers, partners, members, agents, employees and
independent contractors, shall comply with the rules and regulations that
Landlord may from time to time promulgate and/or modify which are not
inconsistent with the terms of this Lease, do not materially increase Tenant's
obligations under the Lease or decrease Tenant's rights under the Lease and do
not discriminate against Tenant. The rules and regulations shall be binding upon
Tenant upon delivery of a copy of them to Tenant, so long as the rules and
regulations apply to all office tenants in the Development. Landlord shall use
reasonable efforts to insure performance of the rules and regulations, and
Tenant shall notify Landlord of any nonperformance by any tenant of which Tenant
is aware, but Landlord shall not be liable to Tenant for any damages due to any
nonperformance of the rules and regulations.
 
D4. Sorting and Separation of Refuse and Trash. Tenant covenants and agrees, at
its sole cost and expense, to comply with all present and future laws, orders,
and regulations of all state, federal, municipal, and local governments,
departments, commissions, and boards regarding the collection, sorting,
separation, and recycling of waste products, garbage, refuse, and trash. Tenant
shall sort and separate such waste products, garbage, refuse, and trash into
such categories as provided by law. Each separately sorted category of waste
products, garbage, refuse, and trash shall be placed in separate receptacles
reasonably approved by Landlord. Such separate receptacles may, at Landlord's
option, be removed from the demised Premises in accordance with a collection
schedule prescribed by law.
 
Landlord reserves the right to refuse to collect or accept from Tenant any waste
products, garbage, refuse, or trash that is not separated and sorted as required
by law, and to require Tenant to arrange for such collection at Tenant's sole
cost and expense, utilizing a contractor satisfactory to Landlord. Tenant shall
pay all costs, expenses, fines, penalties, or damages that may be imposed on
Landlord or Tenant by reason of Tenant's failure to comply with the provisions
of this article, and, at Tenant's sole cost and expense, shall indemnify,
defend, and hold Landlord harmless (including legal fees and expenses) from and
against any actions, claims, and suits arising from such noncompliance,
utilizing counsel reasonably satisfactory to Landlord.
 
D5. Right of First Offer. If Tenant has not been in default beyond any
applicable notice or cure periods in any of its obligations under this Lease
more than once per year during the Lease Term, and Tenant is not in default of
its obligations under this Lease beyond any applicable notice and cure periods
at the time of Tenant's exercise, during the original Term, Tenant shall have
the one-time Right of First Offer ("ROFO") to lease any space that is located on
the fifth (5th) floor (the "ROFO Space") when it becomes available, subject to
the prior rights of tenants existing as of the date of this Lease. When Landlord
is notified that space will be available, prior to marketing the space for
lease. Landlord shall notify Tenant in writing of the size, location, Landlord's
reasonable determination of the annual fair market rental (the "AFMR") for
recent leases of comparable office space in the Development, taking into
consideration the additional rent then being charged to other tenants in the
Development and other relevant factors, date of availability, length of term and
other material business terms. Tenant shall then have ten (10) business days to
exercise its ROFO, during which, if requested by Tenant, Landlord agrees to meet
with Tenant to discuss in good faith any modifications to the AFMR that Tenant
may request, provided, that, Landlord shall have no obligation whatsoever to
agree to any such modifications pursuant thereto. If Tenant does not notify
Landlord in writing that it elects to lease the ROFO Space within the ten (10)
business day period, then Landlord thereafter may lease the ROFO Space to a
third party without any further notice to or right of Tenant and the ROFO shall
terminate.
 
If Tenant exercises its ROFO within such 10-day period. Landlord and Tenant
shall enter into a Lease Amendment stating the Basic Rent and Base Year as
determined by the AFMR (as it may have been modified pursuant to discussions
between Landlord and Tenant during the 10-business day exercise period), the
Tenant's Pro Rata Share adjusted to reflect the additional rentable square feet,
and otherwise, Tenant shall let the ROFO Space on the same terms and conditions
as this Lease, except that the provisions of Section 4 of the Lease shall not
apply.
 
D6. Conflict. In the event of any conflict between the terms of this Exhibit D
and any other provision of the Lease, the provisions of Exhibit D shall prevail.

 

      Landlord's Intials   Tenant's Intials

 
 
 
29

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
PARKING AGREEMENT For Lease Agreement
Between CARILON PROPERTIES ("Landlord")
and AIRLINE INTELLIGENCE SYSTEMS INC. (Tenant")
 
El. Landlord hereby grants Tenant and persons designated by Tenant a license to
use the P-3500 Parking Garage located at Carillon Point, Kirkland, WA 98033. The
term of this license shall be the same duration as the Lease Term. Tenant shall
have the right to use up to 3.75 parking permits per 1,000 usable square feet of
the Premises. Therefore, from the Commencement Date, Tenant shall have the
license to use up to fifty (50) parking stalls. Tenant shall pay in advance, on
or before the first day of each month, a parking charge equal to the use of each
of the stalls Tenant elects to license for such month based upon the rate
schedule below.
 
For the first 12 months after the Commencement Date, Tenant shall pay $100.00
per parking stall per month plus Washington State Sales Tax.
 
Thereafter through the Expiration of the Lease Term, Tenant shall the monthly
charges established from time to time by Landlord for parking in the Garage, per
stall per month, plus Washington State Sales Tax. Adjustments to the monthly
parking charge for each parking stall shall only be made after twenty (20) days
written notice by Landlord.
 
No deductions from the monthly charge shall be made for days on which the Garage
is not used by Tenant. However. Tenant may reduce the number of parking stalls
which Tenant is using, at any time, by providing at least twenty (20) days
advance written notice to Landlord, accompanied by any Key-card, sticker or
other identification or entrance system provided by Landlord or its parking
contractor.
 
E2. Tenant shall pay Landlord's monthly charges established from time to time by
Landlord for VIP parking stalls in the Garage if requested by Tenant, on a per
stall per month basis, plus Washington State Sales Tax. Such VIP permits shall
be provided and used on the terms and conditions of this Parking Agreement.
 
E3. Tenant may from time to time, request additional parking permits, over and
above their allotment, and Landlord shall provide the same, subject to then
current availability, as determined by Landlord and such monthly parking charges
shall be one and one-half (1-1/2) times the market rate as determined by
Landlord as Landlord shall establish from time to time. For any parking stalls
provided over the allotted amount above, the charge for said stalls over the
allotment. Such additional parking permits shall be provided and used on the
terms and conditions of this Parking Agreement.
 
E4. Tenants shall at all times comply with all applicable ordinances, rules,
regulations, codes, laws, statutes and requirements of all federal, state,
county and municipal governmental bodies or their subdivisions respecting the
use of the Garage. Landlord reserves the right to adopt, modify and enforce
reasonable Parking Rules governing the use of the Garage from time to time,
including any key-card, sticker or other identification or entrance system and
hours of operation. The Rules set forth hereinafter as Schedule 1 are currently
in effect. Tenant agrees to acquaint with these Rules all person to whom Tenant
assigns a parking stall. Landlord may refuse to permit any person who violates
such Rules to park in the Garage, and any violation of the Rules shall subject
the car to removal from the Garage.
 
E5. Tenant may validate visitor parking by such reasonable methods as the
Landlord may approve, at the validation rate from time to time generally
applicable to visitor parking. The parking stalls hereunder shall be provided on
an unreserved "first-come, first-served" basis. Except for gross negligence on
the Part of Landlord, Landlord shall have no liability whatsoever for any damage
to property or any other items located in the Garage or for any personal
injuries or death arising out of any matter relating to the Garage (a "Garage
Claim"). In all events, Tenant hereby agrees releases, indemnifies and agrees to
hold Landlord harmless from a Garage Claim and agrees to look to its liability
and property insurance carrier for payment of any losses sustained in connection
with Tenant's, its employees, agents or invitees use of the Garage, and Tenant
hereby waives on behalf of its liability and property insurance carriers all
rights of subrogation against Landlord.
 
E6. Landlord reserves the right to assign specific stalls and to reserve stalls
for visitors cars, handicapped persons and for other tenants, guests for tenants
or other parties, and Tenant and persons designated by Tenant hereunder shall
not park in any such assigned or reserved stalls. Landlord also reserves the
right to close all or any portion of the Garage in order to make repairs or
perform maintenance services, or to alter, modify, re-stripe or renovate the
Garage, or if required by Force Majeure or other reason beyond Landlord's
reasonable control. In such event, Landlord shall refund any prepaid parking
rent hereunder, prorated on a per diem basis. If, for any other reason, Tenant
or persons properly designated by Tenant, shall be denied access to the Garage,
and Tenant or such persons shall have complied with the Agreement and this
Agreement shall be in effect, Landlord's liability shall be limited to such
parking charges (excluding tickets for parking violations) incurred by Tenant or
such persons in utilizing alternative parking which amount Landlord shall pay
upon presentation of documentation supporting Tenant's claims in connection
therewith.


 
30

--------------------------------------------------------------------------------

 
 
E7. If Tenant shall default under the Lease or this Parking Agreement, Landlord
shall have the right to remove from the Garage any vehicles hereunder which
shall have been involved or shall have been owned or driven by parties involved
in causing such default, without liability therefor whatsoever. In addition, if
Tenant shall default under this Parking Agreement, Landlord shall have the right
to cancel this Parking Agreement on ten (10) days written notice, unless within
such ten (10) day period Tenant cures such default. If Tenant defaults with
respect to the same term or condition under this Parking Agreement more than
three times (3x) during any twelve (12) month period, the next default of such
term or condition during the succeeding twelve month period, shall, at Landlords
election constitute an incurable default. Such cancellation right shall be
cumulative and in addition to any other rights or remedies available to Landlord
at law or equity, or provided under the Lease (all of which rights and remedies
under the Lease are hereby incorporated herein, as though fully set forth). Any
default by Tenant under the Lease shall constitute a default under this
Agreement, and any default under the Parking Agreement shall be a default under
the Lease.




CARRILON POINT
Schedule 1
Parking Garage Rules


 
A.
Attended Garage hours shall be 7am to 7pm, Monday through Friday.



B.
Cars must be parked entirely within the stall lines painted on the floor, and
only small cars may be parked in areas reserved for small cars.



C.
All directional signs and arrows must be observed.



D. 
The speed limit shall be 5 miles per hour.



E. 
Stalls reserved for handicapped parking must be used only by vehicles properly
designated.

 
F.
Parking is prohibited in all areas not expressly designated for parking,
including without limitation: (i)
areas not striped for parking; (ii) aisles; (iii) where ''no parking" signs are
posted; (iv) ramps; and (v)
loading zones.

 
G.  
Monthly parkers must park their vehicles in the Parking Garage specified in the
Parking Agreement.

 
H.  
Tenant must complete a card-key application form prior to receiving a parking
permit.

 
I.
Parking permits or any other devices or forms of identification or entry
supplied by Landlord shall remain the property of Landlord. The serial number of
the parking identification device may not be obliterated.  Devices are not
transferable and any device in the possession of an unauthorized holder will be
void.



J.  
 Garage managers or attendants are not authorized to make or allow any exception
to these Rules.



K.
Every parker is required to park and lock his own car.



L.
Loss or theft of parking identification, key cards or other such devices must be
reported to Landlord or any garage manager immediately. Any parking devices
reported lost or stolen found on any unauthorized car will be confiscated and
the illegal holder will be subject to prosecution. Lost or stolen devices found
by Tenant or its employees must be reported to the Tenant Service Center.



M.
Washing, waxing, cleaning or servicing of any vehicle by the customer and/or his
agents is prohibited. Parking stalls may be used only for parking automobile

 



      Landlord's Intials   Tenant's Intials

 
 
 
31

--------------------------------------------------------------------------------

 
EXHIBIT F
 
SUBORDINATION NON DISTURBANCE AND ATTORNMENT AGREEMENT For Lease Agreement
Between CARILON PROPERTIES ("Landlord")
and AIRLINE INTELLIGENCE SYSTEMS INC. (Tenant")
 
GRANTOR/TENANT:                                      
__________________________________
 
GRANTEE/LENDER:                                          TEACHERS INSURANCE AND
ANNUITY ASSOCIATION OF
                                                                             
AMERICA
 
Legal Description:
 
Abbreviated Form:    PORTION OF GOVERNMENT LOTS 1 AND 2 IN THE NORTHWEST 1/4 OF
SECTION 17, TOWNSHIP 25 NORTH, RANGE 5 EAST, W.M.
 
Additional legal is on Exhibit A to document.
 
Assessor's Tax Parcel ID #:                   172505-9058-09 & 172505-9120-03
 
THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this "Agreement"
is made by and between TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a
New York corporation with offices at 730 Third Avenue, New York, New York 10017
("Lender") and _______________________________with its principal place of
business at ________________________ ("Tenant").

 
RECITALS:
 
A.  Lender has made a loan (together with all advances and increases, the
"Loan") to Carillon Properties, a Washington general partnership ("Borrower").
 
B.  Borrower, as landlord, and Tenant have entered into a lease
dated_________________as amended by amendment(s) dated ____________ (The
"Lease") which leased to Tenant Suite No. 3500 located in the Property (defined
below).
 
C.  The Loan is or will be secured by the (Open-End) Mortgage, Assignment of
Leases and Rents, Fixture Filing Statement and Security Agreement recorded or to
be recorded in the official records of the County of King, State or Commonwealth
of Washington (together with all advances, increases, amendments or
consolidations, the "Mortgage") and the Assignment of Leases and Rents recorded
or to be recorded in such official records (together with all amendments or
consolidations, the "Assignment"), assigning to Lender thLease and all rent,
additional rent and other sums payable by Tenant under the Lease (the "Rent").
 
D.  The Mortgage encumbers the real property, improvements and fixtures located
at 1000-7000 Carillon Point in the City of Kirkland, County of King, State or
Commonwealth of Washington, commonly known as Carillon Point, and described on
Exhibit "A" (the "Property").
 
IN CONSIDERATION of the mutual agreements contained in this Agreement. Lender
and Tenant agree as follows:
 
1. Subject to the terms and conditions hereof, the lease and all of Tenant's
rights under the Lease are and will remain subject and subordinate to the lien
of the Mortgage and all of Lender's rights under the Mortgage and Tenant will
not subordinate the Lease to any other lien against the Property without
Lender's prior consent.
 
2. This Agreement constitutes notice to Tenant of the Mortgage and the
Assignment and, upon receipt of notice from Lender, Tenant will pay the Rent as
and when due under the Lease to Lender and the payments will be credited against
the Rent due under the Lease.
 
3. Tenant does not have and will not acquire any right or option to purchase any
portion of or interest in the Property.
 
4. Tenant and Lender agree that if Lender exercises its remedies under the
Mortgage or the Assignment and if Tenant is not then in default under this
Agreement and if Tenant is not then in default beyond any applicable grace and
cure periods under the Lease:
 
 
32

--------------------------------------------------------------------------------

 
 
(a) Lender will not name Tenant as a party to any judicial or non-judicial
foreclosure or other proceeding to enforce the Mortgage unless joinder is
required under applicable law but in such case Lender will not seek affirmative
relief against Tenant, the Lease will not be terminated and Tenant's possession
of the Leased Space will not be disturbed;
 
(b) If Lender or any other entity (a "Successor Landlord") acquires the Property
through foreclosure, by other proceeding to enforce the Mortgage or by
deed-in-lieu of foreclosure (a "Foreclosure"), Tenant's possession of the Leased
Space will not be disturbed and the Lease will continue in full force and effect
between Successor Landlord and Tenant; and
 
(c) If, notwithstanding the foregoing, the Lease is terminated as a result of
Foreclosure, a lease between Successor Landlord and Tenant will be deemed
created on the same terms as the Lease except that the term of the replacement
lease will be the then unexpired term of the Lease. Successor Landlord and
Tenant will execute a replacement lease at the request of either.
 
5.  Upon Foreclosure, Tenant will recognize and attorn to Successor Landlord as
the landlord under the Lease for the balance of the term. Tenant's attornment
will be self-operative with no further instrument required to effectuate the
attornment except that at Successor Landlord's request. Tenant will execute
instruments reasonably satisfactory to Successor Landlord confirming the
attornment.
 
6.  Successor Landlord will not be:
 
(a) liable for any act or omission of any prior landlord under the Lease
occurring before the date of the Foreclosure except for repair and maintenance
obligations of a continuing nature imposed on the landlord under the Lease;
 
(b) required to credit Tenant with any Rent paid more than one month in advance
or for any security deposit unless such Rent or security deposit has been
received by Successor Landlord;
 
(c) bound by any amendment, renewal, or extension of the Lease that is
inconsistent with the terms of this Agreement or is not in writing and signed by
both Tenant and Landlord;
 
(d) bound by any reduction of the Rent unless the reduction is in connection
with an extension or renewal of the Lease at prevailing market terms or was made
with Lender's prior consent;
 
(e) bound by any reduction of the term of the Lease or any termination,
cancellation or surrender of the Lease unless the reduction, termination,
cancellation or surrender occurred during the last 6 months of the term, or was
made with Lender's prior consent;
 
(f) bound by any amendment, renewal or extension of the Lease entered into
without Lender's prior consent if the Leased Space represents 50% or more of the
net rentable area of the building in which the Leased Space is located;
 
(g) subject to any credits, offsets, claims, counterclaims or defenses that
Tenant may have that arose prior to the date of the Foreclosure or liable for
any damages Tenant may suffer as a result of any misrepresentation, breach of
warranty or any act of or failure to act by any party other than Successor
Landlord;
 
(h) bound by any obligation to make improvements to the Property, including the
Leased Space, to make any payment or give any credit or allowance to Tenant
provided for in the Lease or to pay any leasing commissions arising out of the
Lease, except that Successor Landlord will be:
 

 
(i)
bound by any such obligations provided for in the Lender-approved form lease;

 
(ii)
bound by any such obligations if the overall economic terms of the Lease
(including the economic terms of any renewal options) represented market terms
for similar space in properties comparable to the Property when the Lease was
executed; and

 
(iii)
bound to comply with the casualty and condemnation restoration provisions
included in the Lease provided that Successor Landlord receives the insurance or
condemnation proceeds; or

 
(j) liable for obligations under the Lease with respect to any off-site property
or facilities for the use of Tenant (such as off-site leased space or parking)
unless Successor Landlord acquires right, title or interest to the off-site
property.
 
7.   Lender will have the right, but not the obligation, to cure any default by
Borrower, as landlord, under the Lease. Tenant will notify Lender of any default
that would entitle Tenant to terminate the Lease or abate the Rent and any
notice of termination or abatement will not be effective unless Tenant has so
notified
___________________________
For purposes of this subparagraph "the term of the Lease" includes any renewal
term after the right to renew has been exercised.


 
33

--------------------------------------------------------------------------------

 
 
Lender of the default and Lender has had a 30-day cure period (or such longer
period as may be necessary, if the default is not susceptible to cure within 30
days) commencing on the latest to occur of the date on which (i) the cure period
under the Lease expires; (ii) Lender receives the notice required by this
paragraph; and (iii) Successor Landlord obtains possession of the Property if
the default is not susceptible to cure without possession.
 
8. All notices, requests or consents required or permitted to be given under
this Agreement must be in writing and sent by certified mail, return receipt
requested or by nationally recognized overnight delivery service providing
evidence of the date of delivery, with all charges prepaid, addressed to the
appropriate party at the address set forth above.
 
9. Any claim by Tenant against Successor Landlord under the Lease or this
Agreement will be satisfied solely out of Successor Landlord's interest in the
Property and Tenant will not seek recovery against or out of any other assets of
Successor Landlord. Successor Landlord will have no liability or responsibility
for any obligations under the Lease that arise subsequent to any transfer of the
Property by Successor Landlord.
 
10. This Agreement is governed by and will be construed in accordance with the
laws of the state or commonwealth in which the Property is located.
 
11. Lender and Tenant waive trial by jury in any proceeding brought by. or
counterclaim asserted by. Lender or Tenant relating to this Agreement
 
12  If there is a conflict between the terms of the Lease and this Agreement
will prevail as between Successor Landlord and Tenant.
 
13. This Agreement binds and anures to the benefit of Lender and Tenant and
their respective successros, assignees, heirs, administrators, executors, agents
and representatives.
 
14. This Agreement contains the entire agreement between Lender and Tenant with
respect to the  subject matter of this Agreement, may be executed in
counterparts that together constitute a single document  and may be amended only
by a writing signed by Lender and Tenant.
 
IN WITNESS WHEREOF, Lender and Tenant have executed  and delivered this
Agreement as of _________, 20____.
 
 

LENDER:   TENANT: TEACHERS INSURANCE AND ANNUTY    
ASSOCIATION OF AMERICA,
a New York corporation
   

 
 

By: ________________________________   By: ________________________________
Name: ______________________________    Name: ______________________________
Title:________________________________
 
Title:________________________________



 
34

--------------------------------------------------------------------------------

 
 
 
Notary

--------------------------------------------------------------------------------

 
 
STATE OF                                                                 )
                                                                                    
) ss.
COUNTY OF                                                             )


 
On this________day of __________, 2007, before me, a Notary Public in and for
the State of ___________ , personally appeared____________________, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person who executed this instrument, on oath
stated   that __________was   authorized   to   execute   the   instrument,   and   acknowledged   it   as   the
__________of_____________to be the free and voluntary act and deed of said
corporation for the uses and purposes mentioned in the instrument.


 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.
 

          Signature of Notary Public           (Print Name)          
NOTARY PUBLIC in and for the State
of ______, residing at___________
My appointment expires   ____________________

 
 

--------------------------------------------------------------------------------

 
STATE OF                                                                 )
                                                                                    
) ss.
COUNTY OF                                                             )
 
On this________day of __________, 2007, before me, a Notary Public in and for
the State of ___________ , personally appeared____________________, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person who executed this instrument, on oath
stated   that __________was   authorized   to   execute   the   instrument,   and   acknowledged   it   as   the
__________of_____________to be the free and voluntary act and deed of said
corporation for the uses and purposes mentioned in the instrument.


 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.
 

          Signature of Notary Public           (Print Name)          
NOTARY PUBLIC in and for the State
of ______, residing at___________
My appointment expires   ____________________

 
 

      Landlord's Initials   Tenant's Initials

 
 
35

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF TENANT ESTOPPEL CERTIFICATE
 
For Lease Agreement Between CARILLON PROPERTIES ("Landlord")
and AIRLINE INTELLIGENCE SYSTEMS INC. ("Tenant")


Date:                  


 
Teachers Insurance and Annuity
Association of America
 
730 Third Avenue
New York, New York 10017
Attn: Ms. Yelena Kharnas
 
  RE:      
T1AA Mtge. #000387801
Carillon Point
1000-6000 Carillon Point
Kirkland, WA 98033

 
It is our understanding that you have committed to place a mortgage upon the
subject premises and as a condition precedent thereof have required this
certification of the undersigned.
 
The undersigned, as lessee, under that certain lease dated _______________with
CARILLON PROPERTIES, as lessor, hereby ratifies said lease and certifiesthat, as
of the date hereof:
 
1.  the "Commencement Date" of said lease was___________________ with the
extended term commencing on ________________: and
 
2. the undersigned is presently solvent and free from reorganization and/or
bankruptcy and is in occupancy; open ; and conducting business with the public
in the premises; and
 
3.  the operation and use of the premises do not involve the generation,
treatment, storage, disposal or release of a hazardous substance or a
solidswaste in the environment other that to the extent necessary to conduct its
ordinary courses of businsss in the premises and in accordance with all
applicable environmental laws, and that the premises are being operared in
accordance with all applicable environmental laws, zoning ordinances and
building codes; and
 
4. as of  ___________________, base and rental payable pursuant to the terms of
said lease is $_______________ per annum; and further; additional rental
pursuant to said lease is payable as follows; and
 
5. said lease is in full force and effect  and has not been assigned, modified,
supplemented or amended in any (except in Agreement dated) dated
_______________, and to Tenant's knowledge, neither party thereto is in default
thereunder ; and
 
6. the lease described above represents the entire agreement between the parties
as to the leasing of the premises; and
 
7. the term of the said lease expries on____________; and
 
8. all conditions under said lease to be performed by the lessor have been
satisfied, including, without limitation, all co-tenacy requirements thereunder,
if any, except _____________; and
 
9. all required contributions by lessor to lessee on account of lessee's
improvements have been received except_______________; and
 
10. on this date there is no existing defenses or offsets, claims or
counterclaims which the undersigned has against the enforcement of said lease by
the lessor except______________;
 
11. no rental has been paid in advance and no security (except the security
deposit in the amount of $_________ as been deposited with lessor; and
 
12. lessee's floor area as set forth in the Lease is______________square feet;
and
 
 
36

--------------------------------------------------------------------------------

 
 
13. the most recent payment of current basic rental was for the payment due on
20___________, and all basic rental and additional rental payable pursuant to
the terms of the lease have been paid up to said date; and
 
14. the undersigned acknowledges notice that lessor's interest under the lease
and the rent and all other sums due thereunder will be assigned to you as part
of the security for a mortgage loan by you to lessor. In the event that Teachers
Insurance and Annuity Association of America, as lender, notifies the
undersigned of a default under the mortgage and demands that the undersigned pay
its rent and all other sums due under the lease to lender, lessee agrees that it
shall pay its rent and all such other sums to lender.
 
 
 
 
 
 
 
 
 

      Landlord's Initials   Tenant's Initials

 
 
37

--------------------------------------------------------------------------------

 
 
[f8kimg0013_wolf.jpg]
 
 
38

--------------------------------------------------------------------------------

 
 
[f8kimg0014_wolf.jpg]
 
 
 
39

--------------------------------------------------------------------------------

 
 
[f8kimg0015_wolf.jpg]
 
 
40

--------------------------------------------------------------------------------

 